Exhibit 10.1

Execution Version

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and between

FIVE BELOW, INC.,

as Borrower, and

FIVE BELOW MERCHANDISING, INC.,

as Original Guarantor, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

Dated: May 10, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

     1  

SECTION 2. CREDIT FACILITIES

     17  

2.1.

  Revolving Loans      17  

2.2.

  Letters of Credit      17  

2.3.

  [intentionally left blank]      19  

2.4.

  Treasury Management      19  

SECTION 3. INTEREST AND FEES

     19  

3.1.

  Interest      19  

3.2.

  Letter of Credit Fees      20  

3.3.

  Changes in Laws and Increased Costs of Loans      20  

SECTION 4. CONDITIONS PRECEDENT AND POST-CLOSING DELIVERIES

     21  

4.1.

  Conditions Precedent to Initial Revolving Loans and Letters of Credit      21
 

4.2.

  Conditions Precedent to All Revolving Loans and Letters of Credit      22  

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

     23  

5.1.

  Continuing Grant of Security Interest      23  

5.2.

  Excluded Collateral      24  

5.3.

  Perfection of Security Interests      25  

SECTION 6. COLLECTION AND ADMINISTRATION

     28  

6.1.

  Borrower’s Loan Accounts      28  

6.2.

  Statements      28  

6.3.

  Collection of Accounts      28  

6.4.

  Payments      29  

6.5.

  Taxes      30  

6.6.

  Authorization to Make Revolving Loans      31  

6.7.

  Use of Proceeds      31  

SECTION 7. COLLATERAL REPORTING AND COVENANTS

     31  

7.1.

  Collateral Reporting      31  

7.2.

  Accounts Covenants      32  

7.3.

  General Inventory Covenants      32  

7.4.

  Power of Attorney      32  

7.5.

  Right to Cure      33  

7.6.

  Access to Premises; Periodic Field Audits      33  

SECTION 8. REPRESENTATIONS AND WARRANTIES

     34  

8.1.

  Corporate Existence, Power and Authority      34  

8.2.

  Name; State of Organization; Chief Executive Office; Collateral Locations     
34  

8.3.

  Financial Statements; No Material Adverse Change      34  

8.4.

  Priority of Liens; Title to Properties      35  

8.5.

  Tax Returns      35  

8.6.

  Litigation      35  

8.7.

  Compliance with Other Agreements and Applicable Laws      35  

8.8.

  Environmental Compliance      36  

8.9.

  Credit Card Agreements      36  

 

i



--------------------------------------------------------------------------------

8.10.

  Employee Benefits      37  

8.11.

  Bank Accounts      37  

8.12.

  Intellectual Property      37  

8.13.

  Subsidiaries; Affiliates; Capitalization; Solvency      37  

8.14.

  Labor Disputes      38  

8.15.

  Material Contracts      38  

8.16.

  Payable Practices      38  

8.17.

  Accuracy and Completeness of Information      38  

8.18.

  Survival of Warranties; Cumulative      38  

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

     39  

9.1.

  Maintenance of Existence      39  

9.2.

  Compliance with Laws, Regulations, Etc.      39  

9.3.

  Payment of Taxes and Claims      40  

9.4.

  Insurance      40  

9.5.

  Financial Statements and Other Notices      40  

9.6.

  Sale of Assets, Consolidation, Merger, Dissolution, Etc.      41  

9.7.

  Encumbrances      42  

9.8.

  Indebtedness      45  

9.9.

  Loans, Investments, Etc.      47  

9.10.

  [Reserved]      47  

9.11.

  Compliance with ERISA      48  

9.12.

  End of Fiscal Years; Fiscal Quarters      48  

9.13.

  Credit Card Agreements      48  

9.14.

  Change in Business      48  

9.15.

  License Agreements      48  

9.16.

  Foreign Assets Control Regulations, Etc.      49  

9.17.

  Leased Personal Property      49  

9.18.

  Costs and Expenses      49  

9.19.

  Further Assurances      50  

9.20.

  Minimum Eligible Inventory      50  

9.21.

  Sale and Leaseback Transactions      50  

9.22.

  Additional Collateral; Additional Guarantors      50  

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

     52  

10.1.

  Events of Default      52  

10.2.

  Remedies      54  

SECTION 11. GUARANTEE

     57  

11.1.

  The Guarantee      57  

11.2.

  Obligations Unconditional      57  

11.3.

  Reinstatement      58  

11.4.

  Subrogation; Subordination      58  

11.5.

  Remedies      58  

11.6.

  Instrument for the Payment of Money      59  

11.7.

  Continuing Guarantee      59  

11.8.

  General Limitation on Guaranteed Obligations      59  

11.9.

  Release of Guarantors      59  

11.10.

  Right of Contribution      59  

 

ii



--------------------------------------------------------------------------------

SECTION 12. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     59  

12.1.

  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver      59
 

12.2.

  Waiver of Notices      61  

12.3.

  Amendments and Waivers      61  

12.4.

  Waiver of Counterclaims      61  

12.5.

  Indemnification      61  

12.6.

  Waiver of Special Damages      61  

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

     62  

13.1.

  Term      62  

13.2.

  Interpretative Provisions      62  

13.3.

  Notices      63  

13.4.

  Partial Invalidity      64  

13.5.

  Successors      64  

13.6.

  Assignments; Participations      65  

13.7.

  Entire Agreement      65  

13.8.

  USA Patriot Act      65  

13.9.

  Counterparts, Etc.      65  

13.10.

  Release      65  

13.11.

  Borrower Authorized      66  

 

iii



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Information Certificate Exhibit B    Form of Joinder Agreement
Schedule 1.30    Credit Card Agreements Schedule 1.36    Customs Brokers

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Fourth Amended and Restated Loan and Security Agreement dated May 10, 2017
(this “Agreement”) is entered into by and between FIVE BELOW, INC., a
Pennsylvania corporation (the “Borrower”), FIVE BELOW MERCHANDISING, INC., a
Pennsylvania corporation (the “Original Guarantor”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as successor by merger to
Wachovia Bank, N.A. (the “Lender”).

WITNESSETH:

WHEREAS, Borrower and Lender are parties to that certain Third Amended and
Restated Loan and Security Agreement dated June 12, 2013 (as amended from time
to time, the “Original Loan Agreement”); and

WHEREAS, Borrower and Lender have agreed to modify the Original Loan Agreement
in accordance with the terms referenced herein; and

WHEREAS, this Agreement shall be an amendment and restatement of and
substitution for the Original Loan Agreement, but shall in no way be construed
as a repayment, novation or satisfaction of the Obligations as defined in the
Original Loan Agreement;

WHEREAS, the Obligations and all Collateral securing the Obligations under the
Original Loan Agreement and this Agreement are and shall at all times be deemed
to be continuous;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Original Loan Agreement is
hereby amended and restated in its entirety and the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1. “Accounts” shall mean all present and future rights of any Loan Party to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) consisting of Credit Card Receivables.

1.2. “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten percent (10%) or more of any class of Voting
Stock of such Person or other equity interests in such Person, and (b) any
Person of which such Person beneficially owns or holds ten percent (10%) or more
of any class of Voting Stock or in which such Person beneficially owns or holds
ten percent (10%) or more of the equity interests. For the purposes of this
definition, the term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise.



--------------------------------------------------------------------------------

1.3. “Applicable L/C Rate” shall mean, at any time, the rate equal to the
applicable percentage set forth in the definition of “Applicable Margin” for
LIBOR Rate Loans.

1.4. “Applicable Margin” shall mean, at all times, as to the Interest Rate for
LIBOR Rate Loans and the Interest Rate for Prime Rate Loans, the applicable
percentage of 1% for LIBOR Rate Loans and 0% for Prime Rate Loans (in each case,
on a per annum basis).

1.5. “Attributable Indebtedness” shall mean, when used with respect to any Sale
and Leaseback Transaction by any Loan Party, as at the time of determination,
the present value (discounted at a rate equivalent to such Loan Party’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments (and substantially similar payments) during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

1.6. “Bank Product Provider” shall mean Lender, an Affiliate of Lender, or any
other financial institution (but in the case of an Affiliate of Lender or any
other financial institution, only to the extent approved by Lender) that
provides any Bank Products to Borrower.

1.7. “Bank Products” shall mean any one or more of the following types or
services or facilities provided to Borrower by a Bank Product Provider:
(a) credit cards or stored value cards or (b) cash management or related
services, including (i) the automated clearinghouse transfer of funds for the
account of Borrower pursuant to agreement or overdraft for any accounts of
Borrower maintained at any Bank Product Provider that are subject to the control
of Lender pursuant to any Deposit Account Control Agreement to which Lender or
any Affiliate of Lender is a party, as applicable, and (ii) controlled
disbursement services and (iii) Hedge Agreements if and to the extent permitted
hereunder.

1.8. “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.), as amended, and any successor statute.

1.9. “Borrower” shall mean Five Below, Inc., a Pennsylvania corporation, in its
capacity as Borrower under this Agreement.

1.10. “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the Commonwealth of Pennsylvania or Boston, Massachusetts,
and, if such day relates to any LIBOR Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

1.11. “Capital Expenditures” shall mean all expenditures for, or contracts for
expenditures for, any fixed or capital assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one (1) year, including, but not limited to, the direct or indirect
acquisition of such assets by way of offset items or otherwise and shall include
the principal amount of capitalized lease payments during the applicable period.

1.12. “Capital Leases” shall mean, with respect to any Person, any lease of (or
any agreement conveying the right to use) any property by such person as lessee
(whether real, personal or mixed) which in accordance with GAAP, as in effect on
the date hereof, would be required to be reflected as a liability on such
person’s balance sheet.

 

2



--------------------------------------------------------------------------------

1.13. “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or other equity interests at any time outstanding,
and any and all rights, warrants or options exchangeable for or convertible into
such capital stock or other interests (but excluding any debt security that is
exchangeable for or convertible into such capital stock).

1.14. “Cash Equivalents” shall mean, as of any date of determination, as to any
Person, any of the following: (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States of America
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States of America is pledged in support thereof), (b) time
deposits and certificates of deposit or bankers’ acceptances of Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state or commonwealth thereof or the District of Columbia having, capital and
surplus aggregating in excess of $250,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities Act
of 1933, as amended from time to time, and any successor statute), (c)
commercial paper issued by any person meeting the qualifications specified in
clause (b) above, or incorporated in the United States of America rated at least
A-2 or the equivalent thereof by Standard & Poor’s Rating Service or Fitch
Rating Limited or at least P-2 or the equivalent thereof by Moody’s Investors
Service Inc., (d) repurchase obligations for underlying securities of the types
described in clause (a) above entered into with any financial institution having
combined capital and surplus and undivided profits of not less than
$1,000,000,000, (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, (f) shares
of any money market mutual fund with assets greater than $1 billion and having
the highest rating obtainable from either Standard & Poor’s Rating Service or
Moody’s Investors Service Inc., (g) corporate bonds having an investment grade
rating; (h) tax exempt municipal bonds, tax exempt municipal notes or tax exempt
commercial paper with an investment grade rating, and (i) demand deposit
accounts maintained in the ordinary course of business.

1.15. “Casualty Event” shall mean any loss of title (other than through a
consensual Disposition of such property in accordance with this Agreement) or
any loss of or damage to or any destruction of, or any condemnation or other
taking (including by any Governmental Authority) of, any property of any Loan
Party. “Casualty Event” shall include any taking of all or any part of any Real
Property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Legal Requirement, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.

1.16. “Change of Control” shall mean (a) the transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Borrower to any Person or group (as such term is used in Section 13(d)(3) of the
Exchange Act); (b) the liquidation or dissolution of Borrower or the adoption of
a plan by the stockholders of Borrower relating to the dissolution or
liquidation of Borrower; (c) any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than Permitted Investors shall have
acquired beneficial ownership of more than 35 percent of the voting power of the
outstanding Voting Stock of the Borrower; or (d) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) shall have acquired
beneficial ownership of sufficient voting power of the outstanding Voting Stock
such that such Person or group becomes entitled to name or replace a voting
majority of the Board of Directors.

1.17. “Closing Date” shall mean May 10, 2017.

 

3



--------------------------------------------------------------------------------

1.18. “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.19. “Collateral” shall have the meaning set forth in Section 5.1 hereof.

1.20. “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Lender, from any lessor of premises to any Loan
Party, or any other person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, in favor
of Lender with respect to the Collateral at such premises or otherwise in the
custody, control or possession of such lessor, consignee or other person.

1.21. “Commitment” shall mean the Lender’s commitment to provide the Credit
Facility.

1.22. “Credit Card Acknowledgments” shall mean, collectively, the agreements in
favor of Lender, by Credit Card Issuers or Credit Card Processors who are
parties to Credit Card Agreements, acknowledging Lender’s first priority
security interest in the monies due and to become due to any Loan Party
(including, without limitation, credits and reserves) under the Credit Card
Agreements, and agreeing to transfer all such amounts to the Payment Account, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.23. “Credit Card Agreements” shall mean all agreements now or hereafter
entered into by any Loan Party with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements listed on Schedule 1.30 hereto.

1.24. “Credit Card Issuer” shall mean any person (other than a Loan Party) who
issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc. or Novus Services, Inc.

1.25. “Credit Card Processor” shall mean any servicing or processing agent or
any factor or financial intermediary who facilitates, services, processes or
manages the credit authorization, billing transfer and/or payment procedures
with respect to a Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

1.26. “Credit Card Receivables” shall mean, collectively, (a) all present and
future rights of Borrower to payment from any Credit Card Issuer, Credit Card
Processor or other third party arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
or debit card and (b) all present and future rights of Borrower to payment from
any Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise.

 

4



--------------------------------------------------------------------------------

1.27. “Credit Facility” shall mean the Revolving Loans and Letters of Credit
provided to or for the benefit of Borrower pursuant to Sections 2.1 and 2.2
hereof.

1.28. “Customs Broker” shall mean any person listed on Schedule 1.36 hereto or
such other person selected by a Loan Party after written notice by Borrower to
Lender who is reasonably acceptable to Lender to perform port of entry services
to process Inventory imported by Borrower or one of its Subsidiaries from
outside the United States of America and to supply facilities, labor and
materials to Borrower or its Subsidiaries in connection therewith.

1.29. “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.30. “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Lender, by and among Lender, any Loan Party
and any bank at which such Loan Party maintains a deposit account, which
provides that such bank will comply with instructions originated by Lender
directing disposition of the funds in the deposit account without further
consent by such Loan Party and has such other terms and conditions as Lender may
reasonably require.

1.31. “Disposition” shall mean, with respect to any property, any conveyance,
sale, lease, sublease, assignment, transfer or other disposition of such
property.

1.32. “Disregarded Domestic Person” shall mean any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for United States federal
income tax purposes if substantially all of its assets consist of the equity of
one or more direct or indirect Foreign Subsidiaries.

1.33. “Domestic Subsidiary” shall mean any Subsidiary other than a Foreign
Subsidiary.

1.34. “Eligible In-Transit Inventory” shall mean all finished goods Inventory
owned, prepaid or to be owned by Borrower that is not covered by a Letter of
Credit and that is or will be in transit from outside of the United States to
one of Borrower’s locations in the continental United States, and which (a) as
of the date such Inventory becomes owned by Borrower (i) is fully insured,
(ii) is subject to a first priority security interest in and lien upon such
goods in favor of Lender (except for any possessory lien upon such goods in the
possession of handlers, stores of goods, a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to
Borrower), (iii) all documents, notices, instruments, statements and bills of
lading relating thereto, if any, which Lender may deem necessary or desirable to
evidence ownership by Borrower and/or to give effect to and protect the liens,
security interests and other rights of Lender in connection therewith are
delivered to Lender, and (iv) is subject to a Collateral Access Agreement when
in the possession, custody or control of any Customs Broker; and (b) are and
remain acceptable to Lender for lending purposes in its sole discretion.

1.35. “Eligible Inventory” shall mean Inventory (including Eligible L/C
Inventory and Eligible In-Transit Inventory) consisting of finished goods held
for resale in the ordinary course of the business of Borrower, valued at the
lower of cost of market value, other than (a) work-in-process; (b) raw
materials; (c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s business; (h) Inventory subject to a
security interest or lien in favor of any person other than Lender;
(k) Inventory which is not subject to the first priority, valid and perfected
security interest of Lender, as determined in the sole discretion of Lender;
(1) damaged and/or defective Inventory; (m) returned Inventory which is not held
for sale in the ordinary course of business; and (n) Inventory purchased or sold
on consignment.

 

5



--------------------------------------------------------------------------------

1.36. “Eligible LC Inventory” shall mean all finished goods Inventory owned or
to be owned by Borrower and covered by a documentary Letter of Credit, and which
finished goods Inventory is or will be in transit to one of Borrower’s locations
in the continental United States, and which finished goods Inventory (a) as of
the date such Inventory becomes owned by Borrower (i) is fully insured, (ii) is
subject to a first priority security interest in and lien upon such goods in
favor of Lender (except for any possessory lien upon such goods in the
possession of handlers, storers of goods, a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to
Borrower), and (iii) all documents, notices, instruments, statements and bills
of lading relating thereto, if any, which Lender may deem necessary or desirable
to evidence ownership by Borrower and/or to give effect to and protect the
liens, security interests and other rights of Lender in connection therewith are
delivered to Lender; and (b) are and remain acceptable to Lender for lending
purposes in its sole discretion.

1.37. “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Loan Party and any Governmental
Authority, (a) relating to pollution and the protection, preservation or
restoration of the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, (b) relating to the exposure to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
Hazardous Materials, or (c) relating to all laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials. The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974, applicable
state counterparts to such laws and (iii) any common law or equitable doctrine
that may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

1.38. “Equipment” shall mean, with respect to any Loan Party, all of such Loan
Party’s now owned and hereafter acquired equipment, wherever located, including
machinery, data processing and computer equipment (whether owned or licensed and
including embedded software), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

1.39. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.40. “ERISA Affiliate” shall mean any person required to be aggregated with any
Loan Party under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.41. “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan, other than events as to which the requirement of notice has been waived in
regulations by the Pension Benefit Guaranty Corporation; (b) the adoption of any
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) a
complete or partial withdrawal by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a cessation of

 

6



--------------------------------------------------------------------------------

operations which is treated as such a withdrawal or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of any liability under Title IV
of ERISA, other than the Pension Benefit Guaranty Corporation premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate in excess of $500,000 and (g) any other event or condition with
respect to any Pension Plan maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in liability of any Loan
Party in excess of $500,000.

1.42. “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.43. “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.44. “Excluded Accounts” shall mean (a) any bank accounts established by
Borrower or its Subsidiaries used exclusively for payroll, payroll taxes or
employee benefits, escrow, customs, insurance, or fiduciary purposes or
compliance with legal requirements, to the extent such legal requirements
prohibit the granting of a lien thereon, (b) any accounts for the purpose of
maintaining cash and Cash Equivalents subject to Permitted Liens of the type
described in Sections 9.8(f), (j) and (m);

1.45. “Excluded Subsidiary” shall mean (a) any Subsidiary that is not a Wholly
Owned Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is
prohibited by applicable law, regulation or contractual obligation from
guaranteeing the Obligations or that would require governmental (including
regulatory) consent, approval, license or authorization in order to provide such
guarantee or where the making of such guarantee would result in material adverse
tax consequences (as reasonably determined by the Borrower), (d) any Domestic
Subsidiary of the Borrower that is a Disregarded Domestic Person, (e) any direct
or indirect Domestic Subsidiary of a direct or indirect Foreign Subsidiary of
the Borrower, (f) any Foreign Subsidiary and (g) any other Subsidiary with
respect to which, in the reasonable judgment of the Lender and the Borrower, the
burden or cost of providing a guarantee of the Obligations shall outweigh the
benefits to be afforded thereby.

1.46. “Fee Letter” shall mean the letter agreement executed by Borrower and
Lender as of May 10, 2017 regarding the payment of certain fees by Borrower to
Lender in connection with and on account of the financial accommodations made to
Borrower hereunder.

1.47. “Financing Agreements” shall mean, collectively, this Agreement, the Fee
Letter, each Joinder Agreement, and all notes, guarantees, security agreements,
deposit account control agreements, investment property control agreements,
intercreditor agreements and all other agreements, documents and instruments
now, prior to, or at any time hereafter executed and/or delivered by any Loan
Party in connection with the credit obligations of the Loan Parties to Lender.

1.48. “Fiscal Quarter” shall mean each period of thirteen or fourteen weeks
ending on or about April 30, July 31, October 31 and January 31.

 

7



--------------------------------------------------------------------------------

1.49. “Fiscal Year” shall mean the 52/53 week period ending on the Saturday
closest to January 31 of the following year.

1.50. “Foreign Subsidiary” shall mean (a) a Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America or any state
thereof or the District of Columbia (and including a Subsidiary of such a
Subsidiary) and (b) any direct or indirect Subsidiary that is (i) a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code and any
Subsidiary of such controlled foreign corporation or (ii) a domestic corporation
or domestic partnership for U.S. federal income tax purposes, all or
substantially all of whose assets consist of Capital Stock in one or more
entities described in clause (i) above.

1.51. “Funding Bank” shall have the meaning set forth in Section 3.3(a)

1.52. “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.

1.53. “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.54. “Guarantor” shall mean the Original Guarantor and each Domestic Subsidiary
of any Loan Party that is or becomes a party to this Agreement pursuant to
Section 9.24; provided, however, that the Guarantors shall not include any
Excluded Subsidiary.

1.55. “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.56. “Hedge Agreement” shall mean an agreement between a Loan Party and a Bank
Product Provider that is a rate swap agreement, basis swap, forward rate
agreement, commodity swap, forward commodity contracts, interest rate option,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any the foregoing together with all supplements thereto) for the purpose of
protecting against or managing exposure to fluctuations in interest or exchange
rates, currency valuations or commodity prices.

1.57. “Immaterial Subsidiaries” shall mean all Subsidiaries of the Borrower
designated as such in writing by the Borrower to the Lender from time to time
for which (a) the aggregate value of assets of any such Subsidiary does not
exceed 2% of the consolidated total assets of the Borrower and its Subsidiaries,
(b) the aggregate value of assets of all such Subsidiaries does not exceed 5% of
the

 

8



--------------------------------------------------------------------------------

consolidated total assets of the Borrower and its Subsidiaries, (c) the gross
revenue of such Subsidiary does not exceed 2% of the consolidated gross revenues
of the Borrower and its Subsidiaries and (d) the aggregate gross revenues of all
such Subsidiaries does not exceed 5% of the consolidated gross revenues of the
Borrower and its Subsidiaries, in each case determined as of the last day of the
most recent Fiscal Quarter or Fiscal Year for which financial statements have
been delivered in accordance with Section 9.6. If, at any time and from time to
time after the Closing Date, one or more Subsidiaries shall cease to qualify as
“Immaterial Subsidiaries”, then the Borrower shall, on the date on which
financial statements are in accordance with Section 9.6 for such Fiscal Quarter
or Fiscal Year, as the case may be, delivered pursuant to this Agreement,
designate in writing to the Lender one or more of such Subsidiaries (which shall
cease to constitute “Immaterial Subsidiaries”) as may be necessary to ensure
compliance with this definition.

1.58. “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

1.59. “Information Certificate” shall mean the Information Certificate of
Borrower attached as Exhibit “A” hereto, containing material information with
respect to Borrower and the Original Guarantor and their respective businesses
and assets as of the date hereof, provided by or on behalf of Borrower and the
Original Guarantor to Lender in connection with the preparation of this
Agreement and the financing arrangements provided for herein.

 

9



--------------------------------------------------------------------------------

1.60. “Intellectual Property” shall mean any Loan Party’s now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, servicemarks, trade names,
trade styles, trademark and service mark applications, and licenses and rights
to use any of the foregoing and all applications, registrations and recordings
relating to any of the foregoing as may be filed in the United States Copyright
Office, the United States Patent and Trademark Office, or in any similar office
or agency of the United States of America, any State, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under applicable law with respect to such Loan Party’s use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.

1.61. “Interest Period” means, as to each LIBOR Rate Loan, the period commencing
on the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Termination Date; and

(d) notwithstanding the provisions of clause (c), no Interest Period shall have
a duration of less than one (1) month, and if any Interest Period applicable to
a LIBOR Rate Loan would be for a shorter period, such Interest Period shall not
be available hereunder.

1.62. “Interest Rate” shall mean,

(a) as to Prime Rate Loans, a rate equal to the Prime Rate plus the Applicable
Margin for Prime Rate Loans, and

(b) as to LIBOR Rate Loans, a rate equal to the LIBOR Rate plus the Applicable
Margin for LIBOR Rate Loans.

Notwithstanding anything to the contrary contained in this definition, the
Interest Rate shall mean the percentage per annum set forth above plus (in each
case) two percent (2%) per annum, at Lender’s option, (i) for the period
(A) from and after the effective date of termination or non-renewal hereof until
such time as all Obligations are indefeasibly paid and satisfied in full in
immediately available funds, or (B) from and after the date of the occurrence of
any Event of Default, and for so long as such Event of Default is continuing as
determined by Lender and (ii) on Revolving Loans to Borrower at

 

10



--------------------------------------------------------------------------------

any time outstanding in excess of the Maximum Credit (whether or not such excess
arises or is made with or without Lender’s knowledge or consent and whether made
before or after an Event of Default).

1.63. “Inventory” shall mean all of Borrower’s now owned and hereafter existing
or acquired goods, wherever located, which (a) are leased by Borrower as lessor;
(b) are held by Borrower for sale or lease or to be furnished under a contract
of service; (c) are furnished by Borrower under a contract of service; or
(d) consist of raw materials, work in process, finished goods or materials used
or consumed in its business.

1.64. “Investments” shall have the meaning set forth in Section 9.10.

1.65. “Joinder Agreement” shall mean a joinder agreement substantially in the
form of Exhibit B or such other form as shall be approved by the Lender and the
Borrower.

1.66. “Legal Requirements” shall mean, as to any Person, the organizational
documents of such Person, and any treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

1.67. “Lender” shall mean Wells Fargo Bank, National Association, as successor
by merger to Wachovia Bank, N.A., and its successors and assigns.

1.68. “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

1.69. “Letter of Credit Limit” shall mean $20,000,000.

1.70. “Letter of Credit Obligations” shall mean, at any time, the aggregate
undrawn amount of all Letters of Credit outstanding at such time.

1.71. “Letters of Credit” shall mean all letters of credit (whether documentary
or stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by Lender for the account of the Borrower pursuant to this Agreement, and
all amendments, renewals, extensions or replacements thereof.

1.72. “License Agreement” shall mean any agreement or other arrangement pursuant
to which any Loan Party has a license or other right to use any trademarks,
logos, designs, representations or other Intellectual Property owned by another
Person and material to the conduct of the business of the Loan Parties,
excluding commercially available off-the-shelf software.

1.73. “LIBOR Rate” shall mean for any Interest Period with respect to a LIBOR
Rate Loan, the rate per annum as published by ICE Benchmark Administration
Limited (or any successor page or other commercially available source as the
Lender may designate from time to time) as of 11:00 a.m., London time, two
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a

 

11



--------------------------------------------------------------------------------

conversion of a Prime Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with this Agreement (and, if any such published rate is below zero, then the
rate determined pursuant to this clause (b) shall be deemed to be zero). Each
determination of the LIBOR Rate shall be made by the Lender and shall be
conclusive in the absence of manifest error.

1.74. “LIBOR Rate Loan” means a Revolving Loan, or portion thereof, during any
period in which it bears interest at an annual rate based upon the LIBOR Rate.
All LIBOR Rate Loans shall be denominated in US Dollars.

1.75. “Loan Parties” shall mean the Borrower and the Guarantors.

1.76. “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrower and its
Subsidiaries, taken as a whole; (b) the legality, validity or enforceability of
this Agreement or any of the other Financing Agreements; (c) the legality,
validity, enforceability, perfection or priority of the security interests and
liens of Lender upon the Collateral; (d) the Collateral or its value taken as a
whole; (e) the ability of Borrower and the Guarantors (taken as a whole) to
repay the Obligations or of Borrower and the Guarantors (taken as a whole) to
perform their obligations under this Agreement or any of the other Financing
Agreements as and when to be performed; or (f) the ability of Lender to enforce
the Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Lender under this Agreement or any of the other Financing
Agreements.

1.77. “Material Contract” shall mean any contract or other agreement (other than
the Financing Agreements) whether written or oral, to which any Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto would have a Material Adverse Effect, including, without
limitation, any Credit Card Agreement. Material Contracts shall not include
purchase orders for inventory or for furniture and fixtures in the ordinary
course of business, and shall only include leases of real property to which a
Loan Party is a party to the extent that the leased premises is any non-retail
location.

1.78. “Maximum Credit” shall mean, at any time, the amount of $20,000,000, plus
the amount of any Maximum Credit Incremental Increase then in effect in
accordance with the provisions of Section 2.1(c) hereof.

1.79. “Maximum Credit Incremental Increase” shall have the meaning set forth in
Section 2.1(c).

1.80. “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 400l(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Loan Party or
any ERISA Affiliate or with respect to which any Loan Party or any ERISA
Affiliate may incur any liability.

1.81. “Non-Wells Fargo Account” shall mean any deposit or other bank account
maintained by any Loan Party at any financial institution other than Wells Fargo
Bank, National Association.

1.82. “Non-Wells Fargo Account Bank” shall mean any bank at which a Non-Wells
Fargo Account is maintained.

1.83. “Obligations” shall mean (a) any and all Revolving Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower and the other Loan Parties to
Lender and/or any of its Affiliates, including principal, interest,

 

12



--------------------------------------------------------------------------------

charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under this Agreement or any of
the other Financing Agreements or on account of any Letter of Credit and all
other Letter of Credit Obligations, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to any Loan Party
under the Bankruptcy Code or any similar statute (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, or secured or unsecured; and (b) all obligations, liabilities
and indebtedness of every kind, nature and description owing by Borrower and the
other Loan Parties to Lender or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising.

1.84. “Original Guarantor” shall mean Five Below Merchandising, Inc., a
Pennsylvania corporation, in its capacity as Guarantor under this Agreement.

1.85. “Other Taxes” shall have the meaning given to such term in Section 6.5(c).

1.86. “Payment Account” shall mean account no. 2079951067231 maintained by
Lender and/or such other account or accounts maintained by Lender which Lender
may from time to time designate to Borrower as the Payment Account for purposes
of this Agreement and the other Financing Agreements.

1.87. “Pension Plan” shall mean a “pension plan” (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Loan Party sponsors, maintains, or
to which any Loan Party or any ERISA Affiliate makes, is making, or is obligated
to make contributions, other than a Multiemployer Plan.

1.88. “Permits” shall have the meaning given to such term in Section 8.7(b).

1.89. “Permitted Investments” shall mean each of the following:

(a) (i) accounts receivables owing to Borrower or any of its Subsidiaries if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) investments in cash and
Cash Equivalents, (iii) endorsement of instruments held for collection in the
ordinary course of business, (iv) lease, utility and other similar deposits in
the ordinary course of business and (v) accounts receivable and notes receivable
from financially troubled counterparts in the ordinary course of business in
order to prevent or limit loss, (vi) short-term and long-term investment
securities in the ordinary course of business;

(b) loans and advances by Borrower or any of its Subsidiaries to directors,
employees or officers of Borrower or such Subsidiary not to exceed the principal
amounts set forth in Section 9.10 at any time;

(c) Investments outstanding on the date hereof;

(d) Hedge Agreements permitted pursuant to Section 9.9(c) or Section 9.9(m);

(e) Investments in securities of trade creditors or customers in the ordinary
course of business that are received in settlement of bona fide disputes or
pursuant to any plan of

 

13



--------------------------------------------------------------------------------

reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(f) Investments made as a result of consideration received in connection with a
sale or other disposition made in compliance with Section 9.7(b);

(g) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may make Investments that are made
in exchange for the substantially concurrent sale of Capital Stock of the
Borrower permitted to be issued by it hereunder;

(h) promissory notes or other obligations of directors, officers or other
employees of the Borrower or any of its Domestic Subsidiaries in connection with
such directors’, officers’ or employees’ purchase of Capital Stock of the
Borrower or any direct or indirect parent thereof, so long as no cash is
advanced by the Borrower or any of its Subsidiaries in connection with such
Investment;

(i) Investments that may arise as a result of the consummation of Sale and
Leaseback Transactions permitted under Section 9.23;

(j) Investments by (i) the Borrower in any Guarantor (or in any Person that
becomes a Guarantor substantially contemporaneously therewith), (ii) the
Borrower or any of its Subsidiaries in the Borrower or any Guarantor (or in any
Person that becomes a Guarantor substantially contemporaneously therewith),
(iii) a Subsidiary of the Borrower that is not a Loan Party in any other
Subsidiary of the Borrower that is not a Loan Party, and (iv) the Borrower or
any Guarantor in any Subsidiary of the Borrower that is not a Guarantor in a
maximum amount for all such Investments under this clause (iv) to all such
Subsidiaries not to exceed $5,000,000 at any time outstanding; provided that any
Investment in the form of a loan or advance shall be evidenced by an
Intercompany Note (and shall be subject to the subordination provisions
contained therein if made to a Subsidiary that is a Loan Party) and, in the case
of a loan or advance by a Loan Party, pledged by such Loan Party as Collateral;

(k) Investments of any person that becomes a Subsidiary on or after the Closing
Date in an aggregate amount for all such Subsidiaries not to exceed $2,500,000
on the date such person becomes a Subsidiary; provided that (i) such Investments
exist at the time such person is acquired, (ii) such Investments are not made in
anticipation or contemplation of such person becoming a Subsidiary, and
(iii) such Investments are not directly or indirectly recourse to the Borrower
or any of its Subsidiaries or any of their respective assets, other than to the
person that becomes a Subsidiary;

(l) other Investments in an aggregate amount not to exceed $15,000,000 on the
date such Investments are made; and

(m) unsecured intercompany loans by any of the Subsidiaries of the Borrower to
the Borrower evidenced by an Intercompany Note (and subject to the subordination
provisions contained therein) for purposes and in amounts that would otherwise
be permitted to be made as Restricted Payments to the Borrower.

1.90. “Permitted Liens” shall have the meaning given to such term in
Section 9.8.

 

14



--------------------------------------------------------------------------------

1.91. “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.92. “Prime Rate” shall mean the highest of (i) the rate from time to time
publicly announced by Lender as its “prime rate,” whether or not such announced
rate is the best rate available at Lender and subject to each increase or
decrease in such “prime rate,” effective as of the first day of the month after
any such increase or decrease occurs (and, if any such announced rate is below
zero, then the rate determined pursuant to this clause (i) shall be deemed to be
zero); (ii) the rate which is the Federal Funds Rate in effect from time to
time, plus one-half percent (.50%); and (iii) the LIBOR Rate (which rate shall
be calculated based upon an Interest Period of one month and shall be determined
on a daily basis), plus one percent (1.00%).

1.93. “Prime Rate Loans” shall mean any Revolving Loans or portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof. All Prime Rate Loans shall be denominated in US Dollars.

1.94. “Real Property” shall mean all now owned and hereafter acquired real
property of any Loan Party, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

1.95. “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of any Loan Party: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of any Loan Party; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued or payable to
any Loan Party or otherwise in favor of or delivered to any Loan Party in
connection with any Account or any Credit Card Receivables; and (e) all other
accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Loan Party, whether from
the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by any Loan Party or to or for the benefit of
any third person (including loans or advances to any Affiliates or Subsidiaries
of such Loan Party) or otherwise associated with any Accounts, Inventory or
general intangibles of any Loan Party (including, without limitation, choses in
action, causes of action, tax refunds, tax refund claims, any funds which may
become payable to any Loan Party in connection with the termination of any
Pension Plan or other employee benefit plan and any other amounts payable to any
Loan Party from any Pension Plan or other employee benefit plan, rights and
claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Loan Party is a beneficiary).

1.96. “Records” shall mean, with respect to any Loan Party, all of such Loan
Party’s present and future books of account of every kind or nature, purchase
and sale agreements, invoices, ledger cards, bills of lading and other shipping
evidence, statements, correspondence, memoranda, credit files and other data
relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of such Loan Party with respect to the foregoing maintained with or by
any other person).

 

15



--------------------------------------------------------------------------------

1.97. “Revolving Loan Limit” shall mean, at any time, the amount equal to the
Maximum Credit minus the then outstanding Letters of Credit obligations.

1.98. “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of Lender on a revolving basis pursuant to the Credit Facility (involving
advances, repayments and readvances).

1.99. “Sale and Leaseback Transaction” shall have the meaning given to such term
in Section 9.23.

1.100. “Solvent” shall mean, at any time with respect to any Person, that at
such time such Person (a) is able to pay its debts as they mature and has (and
has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business consistent with
its practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

1.101. “Store Accounts” shall have the meaning set forth in Section 6.3(a)
hereof.

1.102. “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.103. “Termination Date” shall have the meaning set forth in Section 13.1(a)
hereof.

1.104. “UCC” shall mean the Uniform Commercial Code as in effect in the
Commonwealth of Pennsylvania and any successor statute, as in effect from time
to time (except that terms used herein which are defined in the Uniform
Commercial Code as in effect in the Commonwealth of Pennsylvania on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as Lender may otherwise determine).

1.105. “US Dollars”, “US$” and”$” shall each mean lawful currency of the United
States of America.

1.106. “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

 

16



--------------------------------------------------------------------------------

1.107. “Wholly Owned Subsidiary” shall mean, with respect to any Person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
to the extent required under applicable Legal Requirements) is at the time owned
by such person and/or one or more Wholly Owned Subsidiaries of such person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person and/or one or more Wholly Owned Subsidiaries
of such person have a 100% equity interest (other than directors’ qualifying
shares to the extent required under applicable Legal Requirements) at such time.

SECTION 2. CREDIT FACILITIES

2.1. Revolving Loans.

(a) Subject to and upon the terms and conditions contained herein, Lender agrees
to make Revolving Loans to Borrower from time to time in amounts requested by
Borrower in US Dollars up to the aggregate amount outstanding at any time equal
to the Revolving Loan Limit at such time.

(b) On the terms and subject to the conditions hereof, Borrower may from time to
time borrow, prepay and reborrow Revolving Loans. Lender shall not be required
to make any Revolving Loan, if, after giving effect thereto, the aggregate
outstanding principal amount of Revolving Loans and Letter of Credit Obligations
would exceed the Maximum Credit.

(c) Until the Termination Date, Borrower may request an increase in the amount
of the Maximum Credit in an aggregate amount not to exceed $30,000,000 with
respect to all such increases, in increments of not less than $2,500,000 (as the
case may be, a “Maximum Credit Incremental Increase”), as follows: (A) Borrower
shall notify Lender in writing that it is requesting a Maximum Credit
Incremental Increase no less than five (5) Business Days prior to the proposed
effective date of such Maximum Credit Incremental Increase; and (B) no Default
or Event of Default shall exist or have occurred and be continuing at the time
that Borrower exercises such option, and the exercise of such option in itself
will not cause an Event of Default.

(d) Except in Lender’s discretion, or as otherwise provided herein, the
aggregate amount of the Revolving Loans and the Letter of Credit Obligations
outstanding at any time shall not exceed the Maximum Credit.

(e) In the event that the aggregate amount of the Revolving Loans and the Letter
of Credit Obligations outstanding at any time exceed the Maximum Credit, such
event shall not limit, waive or otherwise affect any rights of Lender in such
circumstances or on any future occasions and Borrower shall, immediately repay
to Lender the entire amount of any such excess(es).

2.2. Letters of Credit.

(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of Borrower, Lender agrees to issue,
for the account of Borrower or any Guarantor, one or more Letters of Credit
denominated in US Dollars, containing terms and conditions acceptable to Lender.

(b) The Borrower shall give Lender three (3) Business Days’ prior written notice
of Borrower’s request for the issuance of a Letter of Credit. Such notice shall
be irrevocable and shall specify the original face amount of the Letter of
Credit requested, the effective date (which date shall be a Business Day and in
no event shall be a date less than ten (10) days prior to the end of the then

 

17



--------------------------------------------------------------------------------

current term of this Agreement) of issuance of such requested Letter of Credit,
whether such Letter of Credit may be drawn in a single or in partial draws, the
date on which such requested Letter of Credit is to expire (which date shall be
a Business Day and shall not be more than one year from the date of issuance),
the purpose for which such Letter of Credit is to be issued, and the beneficiary
of the requested Letter of Credit. The Borrower shall attach to such notice the
proposed terms of the Letter of Credit. The renewal or extension of any Letter
of Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

(c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Lender: (i) the Borrower shall have delivered to Lender at such
times and in such manner as Lender may require, an application, in form and
substance reasonably satisfactory to Lender, for the issuance of the Letter of
Credit and such other Letter of Credit Documents as may be required pursuant to
the terms thereof, and the form and terms of the proposed Letter of Credit shall
be reasonably satisfactory to Lender, (ii) as of the date of issuance, no order
of any court, arbitrator or other Governmental Authority shall purport by its
terms to enjoin or restrain money center banks generally from issuing letters of
credit of the type and in the amount of the proposed Letter of Credit, and no
law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that Lender refrain from, the issuance of letters of credit
generally or the issuance of such Letter of Credit, and (iii) except in Lender’s
sole discretion, after giving effect to the issuance of such Letter of Credit,
the Letter of Credit Obligations shall not exceed the Letter of Credit Limit
unless otherwise agreed to by Lender.

(d) Borrower shall reimburse Lender immediately in US Dollars, with respect to
any draw on any Letter of Credit. Each drawing under any Letter of Credit or
other amount payable in connection therewith, if not immediately repaid from the
Payment Account, shall constitute a request by Borrower for a Revolving Loan in
the amount of such drawing or other amount then due. The date of such Revolving
Loan shall be the date of the drawing or as to other amounts, the due date
therefor.

(e) Borrower shall indemnify and hold Lender harmless from and against any and
all losses, claims, damages, liabilities, costs and expenses which Lender may
suffer or incur in connection with any Letter of Credit and any documents,
drafts or acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by Lender or
correspondent with respect to any Letter of Credit, except for such losses,
claims, damages, liabilities, costs or expenses that are a direct result of the
gross negligence or willful misconduct of Lender as determined pursuant to a
final non-appealable order of a court of competent jurisdiction. Borrower
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit and for such purposes the drawer or
beneficiary shall be deemed Borrower’s agent. Borrower assumes all risks for,
and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit or any documents,
drafts or acceptances thereunder. Borrower hereby releases and holds Lender
harmless from and against any acts, waivers, errors, delays or omissions with
respect to or relating to any Letter of Credit, except for the gross negligence
or willful misconduct of Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this subsection (e) shall survive the payment of Obligations and the termination
of this Agreement.

(f) In connection with Inventory purchased pursuant to any Letter of Credit,
Borrower shall, at Lender’s request, instruct all suppliers, carriers,
forwarders, Customs Brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which

 

18



--------------------------------------------------------------------------------

Lender holds a security interest that upon Lender’s request, such items are to
be delivered to Lender and/or subject to Lender’s order, and if they shall come
into such Borrower’s possession, to deliver them, upon Lender’s request, to
Lender in their original form. Except as otherwise provided herein, Lender shall
not exercise such right to request such items so long as no Default or Event of
Default shall exist or have occurred and be continuing. Except as Lender may
otherwise specify, Borrower shall designate Lender as the consignee on all bills
of lading and other negotiable and non-negotiable documents.

(g) The obligations of Borrower to pay Letter of Credit Obligations shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement.

2.3. [intentionally left blank]

2.4. Treasury Management. Borrower shall make commercially reasonable effort to
use Lender as its primary treasury management institution. All current Non-Wells
Fargo Accounts are disclosed in the Information Certificate.

SECTION 3. INTEREST AND FEES

3.1. Interest.

(a) Borrower shall pay interest in respect of all unpaid principal amounts of
the Revolving Loans from the respective dates such principal amounts are
advanced until paid (whether at stated maturity, on acceleration or otherwise)
at a rate per annum equal to: (i) for Revolving Loans made or outstanding as
Prime Rate Loans, the Applicable Margin in effect from time to time for such
Prime Rate Loans plus the Prime Rate in effect from time to time; and (ii) for
Revolving Loans made or outstanding as LIBOR Rate Loans, the Applicable Margin
in effect from time to time for such LIBOR Rate Loans plus the LIBOR Rate in
effect from time to time. All interest accruing hereunder on and after the date
of any Event of Default or termination hereof shall be payable on demand. The
applicable Interest Rate will be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed.

(b) Borrower may from time to time request (i) LIBOR Rate Loans, that Prime Rate
Loans be converted to LIBOR Rate Loans, and (iii) that LIBOR Rate Loans be
converted to Prime Rate Loans, in each case in accordance with the terms and
conditions of Section 6.6 hereof. Such request from Borrower shall specify the
amount of the LIBOR Rate Loans, the amount of the Prime Rate Loans to be
converted to LIBOR Rate Loans, or the amount of LIBOR Rate Loans to be converted
to Prime Rate Loans. Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Lender of any such request from Borrower,
such LIBOR Rate Loans shall be made or Prime Rate Loans shall be converted to
LIBOR Rate Loans, or LIBOR Rate Loans shall be converted to Prime Rate Loans, or
such LIBOR Rate Loans shall continue, as the case may be, provided, that, (i) no
Default or Event of Default shall exist or have occurred and be continuing,
(ii) no party hereto shall have sent any notice of termination of this
Agreement, (iii) Borrower shall have complied with such customary procedures as
are established by Lender from time to time for requests by Borrower for LIBOR
Rate Loans, (iv) Lender shall have determined that the LIBOR Rate is available
to Lender and can be readily determined as of the date of the request for such
LIBOR Rate Loan by Borrower. Any request by or on behalf of a Borrower for LIBOR
Rate Loans, to convert Prime Rate Loans to LIBOR Rate Loans, or to convert LIBOR
Rate Loans to Prime Rate Loans shall be irrevocable. Notwithstanding anything to
the contrary contained herein, Lender shall not be required to purchase United
States Dollar deposits in the London interbank market or other applicable

 

19



--------------------------------------------------------------------------------

Eurodollar Rate market to fund any LIBOR Rate Loans, but the provisions hereof
shall be deemed to apply as if Lender had purchased such deposits to fund the
LIBOR Rate Loans.

(c) Any LIBOR Rate Loans shall, at Lender’s option, upon notice by Lender, be
subsequently converted to Prime Rate Loans in the event that this Agreement
shall terminate or not be renewed. Borrower shall pay to Lender, for the benefit
of Lender, upon demand by Lender (or Lender may, at its option, charge any loan
account of Borrower) any amounts required to compensate Lender for any loss
(including loss of anticipated profits), cost or expense incurred by such
person, as a result of the conversion of LIBOR Rate Loans to Prime Rate Loans
pursuant to any of the foregoing.

(d) Interest shall be payable by Borrower to Lender, monthly in arrears not
later than the first day of each calendar month with respect to all Revolving
Loans. The interest rate on Prime Rate Loans and LIBOR Rate Loans shall increase
or decrease by an amount equal to each increase or decrease in the Prime Rate
and the LIBOR Rate, as the case may be, effective on the date of any change in
such applicable rates. In no event shall charges constituting interest payable
by Borrower to Lender exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any such part or provision of this
Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto. Lender shall provide
Borrower with a monthly statement of interest expenses incurred in connection
with the Revolving Loans for the immediately preceding month.

3.2. Letter of Credit Fees. Borrower shall pay to Lender, a fee at a rate equal
to the Applicable L/C Rate on the average daily maximum amount available to be
drawn under all Letters of Credit for the immediately preceding month (or part
thereof), payable in arrears as of the first day of each succeeding calendar
month, computed for each day from the date of issuance to the date of
expiration; except that Borrower shall pay, at Lender’s option, without notice,
such fee at a rate two percent (2%) greater than the otherwise applicable rate
on such average daily maximum amount for: (i) the period from and after the date
of termination or non-renewal hereof until Lender has received full and final
payment of all Obligations (notwithstanding entry of a judgment against
Borrower) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Lender. Such letter of credit fees shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the termination or
non-renewal of this Agreement. In addition to the letter of credit fees provided
above, Borrower shall pay to Lender the letter of credit fronting and
negotiation fees agreed to by Borrower and Lender from time to time and the
customary charges from time to time of Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit.

3.3. Changes in Laws and Increased Costs of Loans.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to Lender or any banking or
financial institution from whom Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or Lender determines that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or Lender complies with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, and in the case of any event set forth in this clause
(iii), such

 

20



--------------------------------------------------------------------------------

adoption, change or compliance has or would have the direct or indirect effect
of reducing the rate of return on Lender’s capital as a consequence of its
obligations hereunder to a level below that which Lender could have achieved but
for such adoption, change or compliance (taking into consideration the Funding
Bank’s or Lender’s policies with respect to capital adequacy) by an amount
deemed by Lender to be material, and the result of any of the foregoing events
described in clauses (i), (ii) or (iii) is or results in an increase in the cost
to Lender of funding or maintaining the Revolving Loans, the Letters of Credit
or the Commitment, then Borrower shall from time to time upon demand by Lender
pay to Lender additional amounts sufficient to indemnify Lender against such
increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified). A certificate as
to the amount of such increased cost shall be submitted to Borrower by Lender
and shall be conclusive, absent manifest error.

(b) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Lender to make or maintain LIBOR Rate Loans as contemplated by
this Agreement, (i) Lender shall promptly give written notice of such
circumstances to Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of Lender hereunder to make
LIBOR Rate Loans and convert Prime Rate Loans to LIBOR Rate Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
Lender to make or maintain LIBOR Rate Loans, Lender shall then have a commitment
only to make a Prime Rate Loan when a LIBOR Rate Loan is requested and
(iii) Revolving Loans then outstanding as LIBOR Rate Loans, if any, shall be
converted automatically to Prime Rate Loans.

SECTION 4. CONDITIONS PRECEDENT AND POST-CLOSING DELIVERIES

4.1. Conditions Precedent to Initial Revolving Loans and Letters of Credit. The
obligation of Lender to make the initial Revolving Loans or to issue the initial
Letters of Credit hereunder is subject to the satisfaction of, or waiver of,
immediately prior to or concurrently with the making of such Revolving Loan or
the issuance of such Letter of Credit of each of the following conditions
precedent:

(a) [intentionally left blank];

(b) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender may have requested in connection therewith, such
documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or Governmental Authority (including a copy of
the certificate of incorporation of Borrower and Original Guarantor and a good
standing certificate for Borrower and Original Guarantor, in each case as
certified by the Secretary of State);

(c) Lender shall have received copies of the bylaws or other governing documents
of Original Guarantor certified by appropriate corporate officers;

(d) [intentionally left blank];

(e) Lender shall have received an opinion letter from counsel to the Loan
Parties with respect to the Financing Agreements and such other matters as
Lender shall require, in form and substance satisfactory to Lender;

 

21



--------------------------------------------------------------------------------

(f) [intentionally left blank];

(g) Lender shall have received or shall have confirmed prior receipt, in form
and substance satisfactory to Lender, all consents, waivers, acknowledgments and
other agreements from third persons which Lender may deem necessary or desirable
in order to permit, protect and perfect its security interests in and liens upon
the Collateral or to effectuate the provisions or purposes of this Agreement and
the other Financing Agreements;

(h) [intentionally left blank];

(i) [intentionally left blank];

(j) [intentionally left blank];

(k) Lender shall have received evidence, in form and substance satisfactory to
Lender, that Lender has a valid perfected first priority security interest in
all of the Collateral (subject only to Permitted Liens);

(l) [intentionally left blank];

(m) [intentionally left blank];

(n) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Lender, in form
and substance satisfactory to Lender;

(o) Borrower shall have paid costs and expenses of Lender incurred in connection
with the negotiation, preparation and administration of this Agreement,
including, without limitation, the fees and costs of counsel to the Lender; and

(p) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Revolving Loan or
providing each such Letter of Credit and after giving effect thereto.

4.2. Conditions Precedent to All Revolving Loans and Letters of Credit. The
obligation of Lender to make the Revolving Loans, including the initial
Revolving Loans, or to issue any Letter of Credit, including the initial Letters
of Credit, is subject to the further satisfaction of, immediately prior to or
concurrently with the making of each such Revolving Loan or the issuance of such
Letter of Credit, each of the following conditions precedent:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct, in all material respects, with
the same effect as though such representations and warranties had been made on
and as of the date of the making of each such Revolving Loan or providing each
such Letter of Credit and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate, in all material respects, on and as of such earlier date);

 

22



--------------------------------------------------------------------------------

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which purports to enjoin, prohibit, restrain or otherwise affect
(1) the making of the Revolving Loans or providing the Letters of Credit, or
(2) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (B) has or could have a reasonable
likelihood of having a Material Adverse Effect; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Revolving Loan or
providing each such Letter of Credit and after giving effect thereto.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1. Continuing Grant of Security Interest. To secure payment and performance of
all Obligations, Borrower reaffirms its prior grant of, and each Loan Party
hereby grants to Lender a continuing security interest in, a lien upon, and a
right of set off against, and hereby assigns to Lender, as security, all
personal and real property and fixtures, and interests in property and fixtures,
of such Loan Party, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Lender, collectively,
the “Collateral”), including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment, except
for any Equipment that is subject at any time to the purchase money security
interest of any Person (other than Lender or an Affiliate of Lender), which lien
secures Indebtedness due and owing to such Person in accordance with the terms
of Section 9.9 hereof;

(d) electronic chattel paper;

(e) all Real Property and fixtures;

(f) all chattel paper, including, without limitation, all tangible and

(g) all instruments, including, without limitation, all promissory notes; all
documents;

(h) all deposit accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments

 

23



--------------------------------------------------------------------------------

with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;

(k) all 1) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and 2) monies, credit balances, deposits and other
property of such Loan Party now or hereafter held or received by or in transit
to Lender or at any other depository or other institution from or for the
account of such Loan Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

5.2. Excluded Collateral. Notwithstanding anything contained in this Agreement
to the contrary, the term “Collateral” shall not include:

(a) fee-owned real property with a fair market value equal to or less than
$5,000,000 and any leasehold interest;

(b) motor vehicles and other assets subject to certificates of title;

(c) commercial tort claims with reasonably predicted value equal to or less than
$1,000,000;

(d) any permit, lease, license, contract or agreement held by any Loan Party or
to which any Loan Party is a party, and any of its rights, title or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of(a) any law, rule or regulation applicable to such Loan Party, or
(b) a term, provision or condition of any such permit, lease, license, contract
or agreement (unless such law, rule, regulation, term, provision or condition
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as the relevant contractual or legal
prohibition shall no longer be applicable and to the extent severable, shall
attach immediately to any portion of such permit, lease, license, contract or
agreement not subject to the prohibitions specified in (a) and (b) above;
provided further that the exclusions referred to in clause (a) of this
Section 5.2 shall not include any proceeds (as defined in the UCC) of any such
permit, lease, license, contract or agreement;

(e) any of the outstanding capital stock of a Foreign Subsidiary or Disregarded
Domestic Person in excess of 65% of the voting power of all classes of capital
stock of such

 

24



--------------------------------------------------------------------------------

Foreign Subsidiary or Disregarded Domestic Person entitled to vote; provided
that immediately upon the amendment of the Code to allow the pledge of a greater
percentage of the voting power of capital stock in a Foreign Subsidiary or
Disregarded Domestic Person without adverse tax consequences, the Collateral
shall include, and the security interest granted by the relevant Loan Party
shall attach to, such greater percentage of capital stock of each such Foreign
Subsidiary or Disregarded Domestic Person;

(f) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

(g) any Excluded Accounts;

(h) any property or asset only to the extent and for so long as the grant of a
security interest in such property or asset is prohibited by any applicable law
or requires a consent not obtained, and has not been obtained after use by the
relevant Loan Party of commercially reasonable efforts to obtain such consent,
of any Governmental Authority pursuant to applicable Legal Requirements (after
giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction);

(i) Capital Stock of a person (other than a wholly owned Subsidiary) the pledge
of which would violate the organizational documents of such person that is
binding on or relating to such capital stock or equity interests but solely to
the extent and for so long as such restrictions exists;

(j) any property (and proceeds thereof) that is subject to a lien securing
purchase money Indebtedness or Capital Leases, in each case permitted hereunder,
to the extent the documents relating to such lien securing such purchase money
Indebtedness or Capital Leases would not permit such property (and proceeds
thereof) to be subject to the liens created hereunder (provided that immediately
upon the ineffectiveness, lapse or termination of any such restriction, the
Collateral shall include, and the security interest granted by the relevant Loan
Party shall attach to, such property (and proceeds thereof));

(k) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters and authorizations are prohibited or restricted by applicable law; and

(l) proceeds and products from any and all of the foregoing excluded collateral
described in clauses (a) through (k), unless such proceeds or products would
otherwise constitute Collateral.

Notwithstanding the foregoing, assets will be excluded from the Collateral in
circumstances where in the reasonable judgment and sole discretion of Lender the
costs of obtaining a security interest in such assets exceed the practical
benefit to Lender afforded thereby.

5.3. Perfection of Security Interests.

 

25



--------------------------------------------------------------------------------

(a) Each Loan Party irrevocably and unconditionally authorizes Lender (or its
agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming Lender or its designee as the secured party and
such Loan Party as debtor, as Lender may require, and including any other
information with respect to such Loan Party or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Lender may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof. Each Loan Party hereby ratifies and approves all
financing statements naming Lender or its designee as secured party and such
Loan Party, as the case may be, as debtor with respect to the Collateral (and
any amendments with respect to such financing statements) filed by or on behalf
of Lender prior to the date hereof and ratifies and confirms the authorization
of Lender to file such financing statements (and amendments, if any). Each Loan
Party hereby authorizes Lender to adopt on behalf of such Loan Party any symbol
required for authenticating any electronic filing. In no event shall any Loan
Party at any time file, or permit or cause to be filed, any correction statement
or termination statement with respect to any financing statement (or amendment
or continuation with respect thereto) naming Lender or its designee as secured
party and such Loan Party as debtor without Lender’s prior written
authorization.

(b) No Loan Party has any chattel paper (whether tangible or electronic) or any
instruments as of the date hereof with a value individually in excess of
$500,000, except as set forth in the Information Certificate. In the event that
any Loan Party shall be entitled to or shall receive any chattel paper or
instrument after the date hereof with a value individually in excess of $500,000
that constitutes Collateral (collectively the “ABL Chattel Paper/Instruments”),
such Loan Party shall promptly notify Lender thereof in writing. Promptly upon
the receipt thereof by or on behalf of any Loan Party, such Loan Party shall
deliver, or cause to be delivered to Lender, all ABL Chattel Paper/Instruments
that such Loan Party has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify, in each case except as Lender may otherwise agree. At
Lender’s option, such Loan Party shall, or Lender may at any time on behalf of
such Loan Party, cause the original of any such ABL Chattel Paper/Instruments to
be conspicuously marked in a form and manner acceptable to Lender with the
following legend referring to such chattel paper or instruments as applicable:
“This [chattel paper][instrument] is subject to the security interest of Wells
Fargo Bank, National Association and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”

(c) In the event that any Loan Party shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with a value
individually in excess of $500,000, such Loan Party shall promptly notify Lender
thereof in writing. Promptly upon Lender’s request, such Loan Party shall take,
or cause to be taken, such actions as Lender may request to give Lender control
of such electronic chattel paper under the UCC and control of such transferable
record under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as in effect in such jurisdiction.

(d) No Loan Party has any deposit accounts as of the date hereof, except as set
forth in the Information Certificate.

(e) No Loan Party owns or holds, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial

 

26



--------------------------------------------------------------------------------

institution or other securities intermediary or commodity intermediary as of the
date hereof, except as set forth in the Information Certificate.

(i) [Reserved].

(ii) No Loan Party shall, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account as permitted
herein) constituting Collateral with any securities intermediary or commodity
intermediary unless such account is with Lender, or subject to a control
agreement in favor of Lender in form and substance satisfactory to Lender.

(f) No Loan Party is the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof with a value in excess of $500,000, except as set forth in
the Information Certificate. In the event that a Loan Party shall be entitled to
or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument with a value in excess of $500,000 that
constitutes Collateral, whether as beneficiary thereof or otherwise after the
date hereof, such Loan Party shall promptly notify Lender thereof in writing.
Each Loan Party shall immediately, as Lender may specify, either (i) deliver, or
cause to be delivered to Lender, with respect to any such letter of credit,
banker’s acceptance or similar instrument, the written agreement of the issuer
and any other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance
satisfactory to Lender, consenting to the assignment of the proceeds of such
letter of credit to Lender by such Loan Party and agreeing to make all payments
thereon directly to Lender or as Lender may otherwise direct, or (ii) cause
Lender to become, at such Loan Party’s expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).

(g) No Loan Party has any commercial tort claims as of the date hereof with a
value in excess of $1,000,000, except as set forth in the Information
Certificate. In the event that a Loan Party shall at any time after the date
hereof have any commercial tort claims with a value in excess of $1,000,000 that
constitutes Collateral, such Loan Party shall promptly notify Lender thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such commercial tort claim and (ii) include the express grant by such
Loan Party to Lender of a security interest in such commercial tort claim (and
the proceeds thereof). In the event that such notice does not include such grant
of a security interest, the sending thereof by such Loan Party to Lender shall
be deemed to constitute such grant to Lender. Upon the sending of such notice,
any commercial tort claim described therein shall constitute part of the
Collateral and shall be deemed included therein. Without limiting the
authorization of Lender provided in Section 5.2(a) hereof or otherwise arising
by the execution by any Loan Party of this Agreement or any of the other
Financing Agreements, Lender is hereby irrevocably authorized from time to time
and at any time to file such financing statements naming Lender or its designee
as secured party and each Loan Party as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral. In
addition, each Loan Party shall promptly upon Lender’s request, execute and
deliver, or cause to be executed and delivered, to Lender such other agreements,
documents and instruments as Lender may require in connection with such
commercial tort claim.

(h) No Loan Party has any goods, documents of title or other Collateral in the
custody, control or possession of a third party as of the date hereof, except as
set forth in the Information Certificate and except for goods located in the
United States of America in transit to a location of such Loan Party permitted
herein in the ordinary course of business of such Loan Party in the possession
of the carrier transporting such goods. Upon the reasonable request by Lender
(and in

 

27



--------------------------------------------------------------------------------

addition to the requirements of Section 4.3 hereof), each Loan Party shall use
commercially reasonable efforts to deliver or cause to be delivered to Lender a
Collateral Access Agreement (i) with each lessor of premises for each and every
non-retail location at which Collateral is located, including, without
limitation, any distributions centers and warehouses; and (ii) with each Customs
Broker. In the event that any goods, documents of title or other Collateral are
at any time after the date hereof in the custody, control or possession of any
other person not referred to in the Information Certificate or such carriers,
Borrower shall promptly notify Lender thereof in writing. Promptly upon Lender’s
reasonable request, each Loan Party shall use commercially reasonable efforts to
deliver to Lender a Collateral Access Agreement duly authorized, executed and
delivered by such person and such Loan Party.

(i) Each Loan Party shall take any other actions reasonably requested by Lender
from time to time to cause the attachment, perfection and priority (subject only
to Permitted Liens) of, and the ability of Lender to enforce, the security
interest of Lender in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that Loan Party’s signature thereon is required
therefor, (ii) causing Lender’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Lender to enforce, the
security interest of Lender in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States of America
as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Lender to enforce, the
security interest of Lender in such Collateral, (iv) obtaining the consents and
approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by the UCC or by other law, as
applicable in any relevant jurisdiction.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1. Borrower’s Loan Accounts. Lender shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Revolving Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of Borrower, and (c) all other appropriate debits and credits as provided
in this Agreement, including fees, charges, costs, expenses and interest. All
entries in the loan account(s) shall be made in accordance with Lender’s
customary practices as in effect from time to time.

6.2. Statements. Lender shall render to Borrower each month a statement setting
forth the balance in the Borrower’s loan account(s) maintained by Lender for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Lender but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Lender receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been received by
Borrower. Until such time as Lender shall have rendered to Borrower a written
statement as provided above, the balance in Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Lender by Borrower.

6.3. Collection of Accounts.

(a) Each Loan Party shall establish and continue to maintain, at its expense,
deposit account arrangements and merchant payment arrangements with Lender, and
such other banks as any Loan Party may determine in its business judgment.

 

28



--------------------------------------------------------------------------------

(b) Borrower shall deposit all proceeds from sales of Inventory in every form,
including, without limitation, cash, checks, credit card sales drafts, credit
card sales or charge slips or receipts and other forms of daily store receipts,
from each retail store location of Borrower on each Business Day into the store
account of Borrower used solely for such purpose (each, a “Store Account”), or
otherwise into the Payment Account.

(c) Following the occurrence and during the continuation of any Event of
Default, each Loan party shall direct that all amounts located in any Store
Account be wired by daily electronic funds transfer to the Payment Account.

(d) For purposes of calculating the amount of the Revolving Loans available to
Borrower, payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Lender of immediately available
funds in the Payment Account provided such payments and notice thereof are
received in accordance with Lender’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower’s loan account
on such day, and if not, then on the next Business Day. For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied (conditional upon final collection) to the Obligations on the
date of receipt of immediately available funds by Lender in the Payment Account
provided such payments or other funds and notice thereof are received in
accordance with Lender’s usual and customary practices as in effect from time to
time and within sufficient time to credit Borrower’s loan account on such day,
and if not, then on the next Business Day. The economic benefit of the timing in
the application of payments (and the administrative charge with respect thereto,
if applicable) shall be for the sole benefit of Lender.

(e) Each Loan Party agrees to reimburse Lender on demand for any amounts owed or
paid to any Non-Wells Fargo Account Bank or any other bank, financial
institution or other person involved in the transfer of funds to or from a
Non-Wells Fargo Account arising out of Lender’s payments to or indemnification
of such bank, financial institution or other person. The obligations of each
Loan Party to reimburse Lender for such amounts pursuant to this Section 6.3
shall survive the termination of this Agreement.

6.4. Payments.

(a) All Obligations shall be payable to the Payment Account or such other place
as Lender may designate from time to time. Subject to the other terms and
conditions contained herein, Lender shall apply payments received or collected
from any Loan Party or for the account of any Loan Party (including the monetary
proceeds of collections or of realization upon any Collateral) as follows:
first, to pay any fees, indemnities or expense reimbursements then due to Lender
from the Loan Parties; second, to pay interest due in respect of any Revolving
Loans or Letter of Credit Obligations; third, to pay principal due in respect of
the Revolving Loans; fourth, to pay or prepay any other Obligations whether or
not then due, in such order and manner as Lender determines or to be held as
cash collateral in connection with any Letter of Credit Obligations or other
contingent Obligations (but not including for this purpose any Obligations
arising under or pursuant to any Bank Products); and fifth, to pay or prepay any
Obligations arising under or pursuant to any Bank Products on a pro rata basis.
Notwithstanding anything to the contrary contained in this Agreement, (i) unless
so directed by Borrower, or unless a Default or an Event of Default shall exist
or have occurred and be continuing, Lender shall not apply any payments which it
receives to any LIBOR Rate Loans, except in the event that there are no
outstanding Prime Rate Loans; and (ii) to the extent Borrower uses any

 

29



--------------------------------------------------------------------------------

proceeds of the Revolving Loans or Letters of Credit to acquire rights in or the
use of any Collateral or to repay any Indebtedness used to acquire rights in or
the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Revolving Loans and Letters
of Credit that were not used for such purposes and second to the Obligations
arising from Revolving Loans and Letters of Credit the proceeds of which were
used to acquire rights in or the use of any Collateral in the chronological
order in which Borrower acquired such rights in or the use of such Collateral.

(b) At Lender’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the Payment Account or other loan account(s) of the Borrower
maintained by Lender. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Lender is required
to surrender or return such payment or proceeds to any Person for any reason,
then the Obligations intended to be satisfied by such payment or proceeds shall
be reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Lender. Each Loan
Party shall be liable to pay to Lender, and does hereby indemnify and hold
Lender harmless for, the amount of any payments or proceeds surrendered or
returned. This Section 6.4(b) shall remain effective notwithstanding any
contrary action which may be taken by Lender in reliance upon such payment or
proceeds. This Section 6.4 shall survive the payment of the Obligations and the
termination of this Agreement.

6.5. Taxes.

(a) Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, charges, withholdings, liabilities, restrictions or conditions of
any kind, excluding (A) taxes measured by Lender’s net income, and franchise
taxes imposed on it, by the jurisdiction (or any political subdivision thereof)
under the laws of which Lender is organized, (B) any United States withholding
taxes payable with respect to payments under the Financing Agreements under laws
(including any statute, treaty or regulation) in effect on the date hereof
applicable to Lender, but not excluding any United States withholding taxes
payable as a result of any change in such laws occurring after the date hereof
and (C) taxes measured by Lender’s net income, and franchise taxes imposed on it
as a result of a present or former connection between Lender and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
fees, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to Lender (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6.5), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) each Loan Party shall make such
deductions, (iii) each Loan Party shall pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable law
and (iv) each Loan Party shall deliver to Lender evidence of such payment.

(c) Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies of the United
States of America or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising
from any payment made hereunder or under any of the other Financing

 

30



--------------------------------------------------------------------------------

Agreements or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any of the other Financing Agreements
(collectively, “Other Taxes”).

(d) Borrower shall indemnify Lender for the full amount of Taxes and Other Taxes
paid by Lender, and any liability (including for penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within thirty (30) days from the date Lender makes written demand therefor.

(e) As soon as practicable after any payment of Taxes or Other Taxes by a Loan
Party, such Loan Party shall furnish to Lender, at its address referred to
herein, the original or a certified copy of a receipt evidencing payment
thereof.

(f) Without prejudice to the survival of any other agreements of the Loan
Parties hereunder or under any of the other Financing Agreements, the agreements
and obligations of the Loan Parties contained in this Section 6.5 shall survive
the termination of this Agreement and the payment in full of the Obligations.

6.6. Authorization to Make Revolving Loans. Lender is authorized to make the
Revolving Loans based upon electronic request of the Borrower through the
Lender’s Commercial Electronic Office Portal or through such other electronic
portal provided by the Lender (the “Portal”), which request shall be made by an
officer of Borrower or other authorized person or, at the discretion of Lender,
if such Revolving Loans are necessary to satisfy any Obligations. All requests
for Revolving Loans or Letters of Credit hereunder shall specify the date on
which the requested advance is to be made (which day shall be a Business Day)
and the amount of the requested Revolving Loan. Requests received after 11:00
a.m. Philadelphia time on any day shall be deemed to have been made as of the
opening of business on the immediately following Business Day. All Revolving
Loans and Letters of Credit under this Agreement shall be conclusively presumed
to have been made to, and at the request of and for the benefit of Borrower when
deposited to the credit of Borrower or otherwise disbursed or established in
accordance with the instructions of Borrower or in accordance with the terms and
conditions of this Agreement.

6.7. Use of Proceeds. Borrower shall use the proceeds of the Revolving Loans and
Letters of Credit only for general operating, working capital and other proper
corporate purposes of Borrower not otherwise prohibited by the terms hereof.
None of the proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security or for the purposes of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Revolving
Loans to be considered a “purpose credit” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, as amended.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1. Collateral Reporting.

Borrower shall provide Lender with the following documents in a form reasonably
satisfactory to Lender:

(a) on or before the tenth Business Day after the end of each Fiscal Quarter, a
report calculating the amount of Eligible Inventory of the Borrower, together
with any supporting information as Lender may reasonably request; and

 

31



--------------------------------------------------------------------------------

(b) such other reports as to the Collateral as Lender shall reasonably request
from time to time.

7.2. Accounts Covenants.

(a) Borrower shall notify Lender promptly of the assertion of any claims,
offsets, defenses or counterclaims by any account debtor, Credit Card Issuer or
Credit Card Processor or any disputes with any of such persons or any
settlement, adjustment or compromise thereof, to the extent any of the foregoing
exceeds $250,000 in any one case or $500,000 in the aggregate. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor, Credit Card Issuer or Credit Card Processor
except in the ordinary course of Borrower’s business in accordance with the
current practices of Borrower as in effect on the date hereof. So long as no
Event of Default exists or has occurred and is continuing, Borrower shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor, Credit Card Issuer or Credit Card Processor. At any time that an
Event of Default exists or has occurred and is continuing (but not prior to the
occurrence and continuance of an Event of Default), Lender shall (i) have the
exclusive right to settle, adjust or compromise any claim, offset, counterclaim
or dispute with account debtors, Credit Card Issuers or Credit Card Processors
or grant any credits, discounts or allowances, and (ii) be entitled to notify
any or all account debtors (including Credit Card Issuers and Credit Card
Processors), secondary obligors or other obligors in respect thereof to make
payment of Receivables directly to Lender.

(b) Borrower shall notify Lender promptly of: (i) any notice of a material
default by Borrower under any of the Credit Card Agreements or of any default
which has a reasonable likelihood of resulting in the Credit Card Issuer or
Credit Card Processor ceasing to make payments or suspending payments to
Borrower, (ii) any notice from any Credit Card Issuer or Credit Card Processor
that such person is ceasing or suspending, or will cease or suspend, any present
or future payments due or to become due to Borrower from such person, or that
such person is terminating or will terminate any of the Credit Card Agreements,
and (iii) the failure of Borrower to comply with any material terms of the
Credit Card Agreements or any terms thereof which has a reasonable likelihood of
resulting in the Credit Card Issuer or Credit Card Processor ceasing or
suspending payments to Borrower.

7.3. General Inventory Covenants. (i) Borrower shall keep all Inventory at a
store location, distribution center or warehouse and shall not remove store
inventory, without the prior written consent of Lender, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one such location another such location and except for
Inventory shipped from the manufacturer thereof to Borrower which is in transit.

7.4. Power of Attorney. Each Loan Party hereby irrevocably designates and
appoints Lender as such Loan Party’s true and lawful attorney-in-fact, and
authorizes Lender, in such Loan Party’s, or Lender’s name, to: (a) at any time
an Event of Default exists or has occurred and is continuing (i) demand payment
on Receivables or other Collateral, (ii) enforce payment of Receivables by legal
proceedings or otherwise, (iii) exercise all of such Loan Party’s rights and
remedies to collect any Receivables or other Collateral, (iv) sell or assign any
Receivables upon such terms, for such amount and at such time or times as the
Lender deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Loan Party’s name on any proof of claim in bankruptcy or other similar
document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Lender, and open and dispose of all mail addressed to Borrower and
handle and store all mail relating to the Collateral, (ix) do all acts

 

32



--------------------------------------------------------------------------------

and things which are necessary, in Lender’s determination, to fulfill such Loan
Party’s obligations under this Agreement and the other Financing Agreements,
(x) take control in any manner of any item of payment in respect of Receivables
or constituting Collateral or otherwise received in or for deposit in the
Payment Account or otherwise received by Lender, (xi) have access to any lockbox
or postal box into which remittances from account debtors or other obligors in
respect of Receivables or other proceeds of Collateral are sent or received;
(xii) endorse such Loan Party’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Lender and
deposit the same in Lender’s account for application to the Obligations,
(xiii) endorse such Loan Party’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any
Receivables or any goods pertaining thereto or any other Collateral, including
any warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, (xiv) clear Inventory, the purchase of which was
financed with a Letter of Credit, through U.S. Customs or foreign export control
authorities in such Loan Party’s name, Lender’s name or the name of Lender’s
designee, and to sign and deliver to customs officials powers of attorney in
such Loan Party’s name for such purpose, and to complete in such Loan Party’s or
Lender’s name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof, and (xv) sign such Loan
Party’s name on any verification of Receivables and notices thereof to account
debtors or any secondary obligors or other obligors in respect thereof. Each
Loan Party hereby releases Lender and its respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of Lender’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.

7.5. Right to Cure. Lender may, at its option, upon notice to Borrower, (a) cure
any default by any Loan Party under any material agreement with a third party
that materially affects the Collateral, its value or the ability of Lender to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Lender therein or the ability of such Loan Party to perform its obligations
hereunder or under any of the other Financing Agreements, (b) pay or bond on
appeal any judgment entered against such Loan Party, (c) discharge taxes, liens,
security interests or other encumbrances at any time levied on or existing with
respect to the Collateral and (d) pay any amount, incur any expense or perform
any act which, in Lender’s judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Lender with respect
thereto. Lender may add any amounts so expended to the Obligations and charge
any Loan Party’s account therefor, such amounts to be repayable by Borrower on
demand. Lender shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Loan Party. Any payment made or other action taken by Lender
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

7.6. Access to Premises; Periodic Field Audits. Lender or its designee shall
have complete access to all of Borrower’s and its Subsidiaries’ premises during
normal business hours and after reasonable notice to Borrower, or at any time
and without notice to Borrower if an Event of Default exists or has occurred and
is continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of Borrower’s and its Subsidiaries’ books and records,
including the Records, and Borrower shall promptly furnish (or shall cause its
Subsidiaries to furnish) to Lender such copies of such books and records or
extracts therefrom as Lender may request, and Lender may use during normal
business hours such of Borrower’s and its Subsidiaries’ personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing, and if
an Event of Default exists or has occurred and is continuing, for the collection
of Receivables and realization of other Collateral.

 

33



--------------------------------------------------------------------------------

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents and warrants to Lender the following (which
shall survive the execution and delivery of this Agreement):

8.1. Corporate Existence, Power and Authority. Such Loan Party is duly organized
and in good standing under the laws of its jurisdiction of organization and is
duly qualified and in good standing in all states or other jurisdictions where
the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect on such
Loan Party’s financial condition, results of operation or business or the rights
of Lender in or to any of the Collateral. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within such Loan
Party’s corporate powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of such Loan Party’s certificate of
incorporation, bylaws, or other organizational documentation, or any indenture,
material agreement or material undertaking to which such Loan Party is a party
or by which such Loan Party or its property are bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any lien, security interest, charge or other encumbrance upon any
property of such Loan Party, other than in favor of Lender. This Agreement and
the other Financing Agreements to which such Loan Party is a party constitute
legal, valid and binding obligations of such Loan Party enforceable in
accordance with their respective terms, except to the extent that the
availability of equitable remedies may be subject to judicial discretion, and to
the extent that enforcement of certain rights and remedies may be limited by the
provisions of the Bankruptcy Code or other laws affecting the rights of
creditors generally.

8.2. Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of such Loan Party is as set forth on the signature
page of this Agreement or the relevant Joinder Agreement, as applicable as of
the date thereof. Neither Borrower nor Original Guarantor has, during the five
years prior to the date of this Agreement, been known by or used any other
corporate or fictitious name or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets out of the ordinary course of business, except as set
forth in the Information Certificate.

(b) Such Loan Party is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate or the relevant Joinder
Agreement, as applicable as of the date thereof. The Information Certificate or
the relevant Joinder Agreement, as applicable, accurately sets forth the
organizational identification number of such Loan Party as of the date thereof.

(c) The chief executive office and mailing address of Borrower concerning
Accounts as of the date hereof is 1818 Market Street, Suite 2000, Philadelphia,
Pennsylvania 19103.

(d) The locations of all assets of the Loan Parties are as stated in the
Information Certificate or the relevant Joinder Agreements, as applicable as of
the date thereof.

8.3. Financial Statements; No Material Adverse Change. All financial statements
relating to the Loan Parties which have been or may hereafter be delivered by
Borrower to Lender have been prepared in accordance with GAAP (except as to any
interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operation of
the Loan Parties as at the

 

34



--------------------------------------------------------------------------------

dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Borrower to Lender prior to the date of this
Agreement, there has been no act, condition or event which has had or is
reasonably likely to have a Material Adverse Effect since the date of the most
recent audited financial statements of Borrower furnished by Borrower to Lender
prior to the date of this Agreement. The budgeted projections that have been
delivered to Lender or any projections hereafter delivered to Lender have been
prepared in light of the past operations of the business of Borrower and are
based upon estimates and assumptions stated therein, all of which Borrower has
determined to be reasonable and fair in light of the then current conditions and
current facts and reflect the good faith and reasonable estimates of Borrower of
the future financial performance of Borrower and of the other information
projected therein for the periods set forth therein.

8.4. Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the existing liens indicated on the
Information Certificate, and other Permitted Liens. Such Loan Party has good and
marketable title to all of its other properties and assets subject to no liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
except those granted to Lender and such others as are specifically listed on the
Information Certificate or permitted under Section 9.8 hereof.

8.5. Tax Returns. Such Loan Party has filed, or caused to be filed, in a timely
manner all tax returns, reports and declarations which are required to be filed
by it. All information in such tax returns, reports and declarations is complete
and accurate in all material respects. Such Loan Party has paid or caused to be
paid all taxes due and payable or claimed due and payable in any assessment
received by it, except taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to such Loan
Party and with respect to which adequate reserves have been set aside on its
books to the extent required by GAAP. Adequate provision has been made for the
payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

8.6. Litigation. Except as set forth on the Information Certificate, (a) there
is no investigation by any Governmental Authority pending, or to the best of
such Loan Party’s knowledge threatened, against or affecting such Loan Party,
its assets or business and (b) there is no action, suit, proceeding or claim by
any Person pending, or to the best of such Loan Party’s knowledge threatened,
against such Loan Party or its assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case, which if adversely
determined against such Loan Party has or could reasonably be expected to have a
Material Adverse Effect.

8.7. Compliance with Other Agreements and Applicable Laws.

(a) Such Loan Party is not in default in any respect under, or in violation in
any respect of the terms of, any material agreement, contract, instrument, lease
or other commitment to which it is a party or by which it or any of its assets
are bound, in each case where such default has or could reasonably be expected
to have a Material Adverse Effect. Such Loan Party is in compliance in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to its businesses,
including, without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, and all Environmental Laws.

(b) Such Loan Party has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and

 

35



--------------------------------------------------------------------------------

effect. There are no actions, claims or proceedings pending or, to the best of
such Loan Party’s knowledge, threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits.

8.8. Environmental Compliance.

(a) Except as set forth on the Information Certificate, such Loan Party has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner which at any time violates in any material respect
any applicable Environmental Law or Permit, and the operations of such Loan
Party comply in all material respects with all Environmental Laws and all
Permits.

(b) Except as set forth on the Information Certificate, there has been no
investigation by any Governmental Authority or any proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person (nor is any pending or to the best of such Loan Party’s knowledge
threatened), with respect to any non-compliance with or violation of the
requirements of any Environmental Law by such Loan Party or the release, spill
or discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which adversely affects in any material respect or could reasonably be
expected to adversely affect in any material respect such Loan Party or its
business, operations or assets or any properties at which such Loan Party has
transported, stored or disposed of any Hazardous Materials.

(c) Except as set forth on the Information Certificate, such Loan Party does not
have any material liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.

(d) Such Loan Party has all Permits required to be obtained or filed in
connection with the operations of such Loan Party under any Environmental Law
and all of such licenses, certificates, approvals or similar authorizations and
other Permits are valid and in full force and effect.

8.9. Credit Card Agreements. Set forth Schedule 1.3 is a correct and complete
list of all of the Credit Card Agreements and all other agreements, documents
and instruments existing as of the date hereof between or among Borrower, its
Affiliates, the Credit Card Issuers, the Credit Card Processors and any of their
Affiliates. The Credit Card Agreements constitute all of such agreements
necessary for Borrower to operate its business as presently conducted with
respect to credit cards and debit cards and no Receivables of Borrower arise
from purchases by customers of Inventory with credit cards or debit cards, other
than those which are issued by Credit Card Issuers with whom Borrower has
entered into one of the Credit Card Agreements set forth on Schedule 1.30 hereto
or with whom Borrower has entered into a Credit Card Agreement in accordance
with Section 9.15 hereof. Each of the Credit Card Agreements constitutes the
legal, valid and binding obligations of the Borrower and to the best of the
Borrower’s knowledge, is enforceable in accordance with their respective terms
and is in full force and effect. No material default or material event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a material default or a material event of default under
any of the Credit Card Agreements (other than any Credit Card Agreement with a
Credit Card Issuer or Credit Card Processor where the sales using the applicable
card are less than seven (7%) percent of all such sales in the immediately
preceding Fiscal Year) exists or has occurred that would entitle the other party
thereto to suspend, withhold or reduce amounts that would otherwise be payable
to Borrower. Borrower, and to the best of Borrower’s knowledge, the other
parties thereto, have

 

36



--------------------------------------------------------------------------------

complied in all material respects with all of the terms and conditions of the
Credit Card Agreements (other than any Credit Card Agreement with a Credit Card
Issuer or Credit Card Processor where the sales using the applicable card are
less than seven (7%) percent of all such sales in the immediately preceding
Fiscal Year) to the extent necessary for Borrower to be entitled to receive all
payments thereunder. Borrower has delivered, or caused to be delivered to
Lender, true, correct and complete copies of all of the Credit Card Agreements.
Each of the Credit Card Issuers and Credit Card Processors which are a party to
a Credit Card Agreement with Borrower will be subject to a Credit Card
Acknowledgment acceptable to Lender in accordance with the terms hereof.

8.10. Employee Benefits.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal law. Each Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and to the
best of such Loan Party’s knowledge, nothing has occurred which would cause the
loss of such qualification. Such Loan Party has made all required contributions
to any Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Pension Plan.

(b) There are no pending, or to the best of such Loan Party’s knowledge,
threatened claims (other than claims for benefits in the ordinary course of the
operation of such plan), lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) based on the latest valuation of each Pension Plan and on the actuarial
methods and assumptions employed for such valuation (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Code), the aggregate current value of accumulated benefit liabilities of
such Pension Plan under Section 4001(a)(l6) of ERISA does not exceed the
aggregate current value of the assets of such Pension Plan; (iii) such Loan
Party has not incurred and does not reasonably expect to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) such Loan Party has
not incurred and does not reasonably expect to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) such Loan Party or its ERISA Affiliates has not
engaged in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA.

8.11. Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by such Loan Party maintained at any bank or
other financial institution as of the date hereof are set forth on the
Information Certificate.

8.12. Intellectual Property. Excluding commercially available off-the-shelf
software, all of the Intellectual Property material to the business of the Loan
Parties which the Loan Parties own or license as of the date hereof is set forth
on the Information Certificate. Such Loan Party owns or licenses or otherwise
has the right to use all Intellectual Property necessary for the operation of
its business as presently conducted or proposed to be conducted.

8.13. Subsidiaries; Affiliates; Capitalization; Solvency.

 

37



--------------------------------------------------------------------------------

(a) Such Loan Party does not have any direct or indirect Subsidiaries or
Affiliates on the date hereof and is not engaged in any joint venture or
partnership on the date hereof, in each case other than as set forth in the
Information Certificate.

(b) The issued and outstanding shares of Capital Stock of the Guarantors are
directly or indirectly and beneficially owned and held by the Borrower, and in
each case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except as disclosed in writing to Lender prior to the date hereof or
prior to any Subsidiary of the Borrower becoming a Guarantor hereunder.

(c) After giving effect to the consummation of the transactions contemplated by
this Agreement and the other Financing Agreements, such Loan Party is Solvent
and will continue to be Solvent after the creation of the Obligations, the
security interests of Lender and the other transaction contemplated hereunder.

8.14. Labor Disputes.

(a) Set forth on the Information Certificate is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to such Loan Party and any union, labor organization or other
bargaining agent in respect of the employees of such Loan Party on the date
hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
such Loan Party or, to the best of such Loan Party’s knowledge, threatened
against it, before the National Labor Relations Board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement pending on the date hereof against such Loan
Party, and (ii) no significant strike, labor dispute, slowdown or stoppage
pending against such Loan Party or, to the best of such Loan Party’s knowledge,
threatened against such Loan Party.

8.15. Material Contracts. Other than the Credit Card Agreements which are listed
on Schedule 1.30 hereto, the Information Certificate sets forth all Material
Contracts to which such Loan Party is a party or is bound as of the date hereof.
Such Loan Party has delivered true, correct and complete copies of such Material
Contracts to Lender on or before the date hereof. Such Loan Party is not in
breach or in default in any material respect of or under any Material Contract
and has not received any notice of the intention of any other party thereto to
terminate any Material Contract.

8.16. Payable Practices. Such Loan Party has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.

8.17. Accuracy and Completeness of Information. All information furnished by or
on behalf of such Loan Party in writing to Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate, taken as a whole, is true and correct in all material respects on
the date as of which such information is dated or certified and does not omit
any material fact necessary in order to make such information not misleading. No
event or circumstance has occurred which has had or could reasonably be expected
to have a Material Adverse Effect, which has not been fully and accurately
disclosed to Lender in writing prior to the date hereof.

8.18. Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be true and
correct in all material respects on and as of the date of each

 

38



--------------------------------------------------------------------------------

additional borrowing or other credit accommodation hereunder with the same
effect as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date) and shall be conclusively
presumed to have been relied on by Lender regardless of any investigation made
or information possessed by Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which any Loan Party shall now or hereafter give, or cause to be
given, to Lender.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

9.1. Maintenance of Existence.

(a) Each Loan Party shall at all times preserve, renew and keep in full force
and effect (i) its corporate existence and rights and franchises with respect
thereto; and (ii) maintain in full force and effect all licenses, trademarks,
tradenames, approvals, authorizations, leases, contracts and Permits necessary
to carry on the business as presently or proposed to be conducted, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b) No Loan Party shall change its name without the prior written consent of
Lender.

(c) Without the prior written consent of Lender, no Loan Party shall change its
chief executive office, mailing address, organizational identification number,
type of organization, jurisdiction of organization or other legal structure.

9.2. Compliance with Laws, Regulations, Etc.

(a) Each Loan Party shall at all times comply in all material respects with all
laws, rules, regulations, licenses, approvals, orders and other Permits
applicable to it and duly observe in all material respects all requirements of
any foreign, Federal, State or local Governmental Authority.

(b) Each Loan Party shall give written notice to Lender immediately upon such
Loan Party’s receipt of any notice of, or such Loan Party’s otherwise obtaining
knowledge of, (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: 1) any material non-compliance with or violation of any
Environmental Law by such Loan Party or 2) the release, spill or discharge,
threatened or actual, of any Hazardous Material other than in the ordinary
course of business and other than as permitted under any applicable
Environmental Law. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Loan Party to Lender. Each Loan
Party shall take prompt action to respond to any material non-compliance with
any of the Environmental Laws and shall regularly report to Lender on such
response.

(c) Without limiting the generality of the foregoing, whenever Lender reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of a Loan Party in order to avoid any non-compliance with
any Environmental Law, such Loan Party shall, at Lender’s reasonable request and
such Loan Party’s expense: (i) cause an independent environmental engineer
reasonably acceptable to Lender to conduct such tests of the site where
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Lender a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein,

 

39



--------------------------------------------------------------------------------

and an estimate of the costs thereof and (ii) provide to Lender a supplemental
report of such engineer whenever the scope of such non-compliance, or such Loan
Party’s response thereto or the estimated costs thereof, shall change in any
material respect.

(d) Each Loan Party shall indemnify and hold harmless Lender and its respective
directors, officers, employees, agents, invitees, representatives, successors
and assigns, from and against any and all losses, claims, damages, liabilities,
costs, and expenses (including reasonable attorneys’ fees and expenses) directly
or indirectly arising out of or attributable to such Loan Party’s use,
generation, manufacture, reproduction, storage, release, threatened release,
spill, discharge, disposal or presence of a Hazardous Material, including the
costs of any required or necessary repair, cleanup or other remedial work with
respect to any property of such Loan Party and the preparation and
implementation of any closure, remedial or other required plans. All
representations, warranties, covenants and indemnifications in this Section 9.3
shall survive the payment of the Obligations and the termination of this
Agreement.

9.3. Payment of Taxes and Claims. Each Loan Party shall duly pay and discharge
all taxes, assessments, contributions and governmental charges upon or against
it or its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Loan Party and with respect to which adequate reserves have
been set aside on its books to the extent required by GAAP.

9.4. Insurance. Each Loan Party shall at all times maintain with financially
sound and reputable insurers insurance with respect to the Collateral against
loss or damage and all other insurance of the kinds and in the amounts
customarily insured against or carried by corporations of established reputation
engaged in the same or similar businesses and similarly situated. Said policies
of insurance shall be reasonably satisfactory to Lender as to form, amount and
insurer. Each Loan Party shall furnish certificates, policies or endorsements to
Lender, and Lender shall reasonably require as proof of such insurance, and, if
any Loan Party fails to do so, Lender is authorized, but not required, to obtain
such insurance at the expense of such Loan Party. All policies shall provide for
at least thirty (30) days prior written notice to Lender of any cancellation or
reduction of coverage and that Lender may act as attorney for any Loan Party in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. Each
Loan Party shall cause Lender to be named as a loss payee and an additional
insured (but without any liability for any premiums) under such insurance
policies and shall obtain non-contributory lender’s loss payable endorsements to
all insurance policies in form and substance reasonably satisfactory to Lender.
Lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Lender as its interests may appear and further
specify that Lender shall be paid regardless of any act or omission by any Loan
Party; provided, however, that in the absence of an Event of Default, Lender
shall immediately release such funds to the Borrower.

9.5. Financial Statements and Other Notices.

Each Loan Party shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of such Loan Party in accordance with GAAP. Each
Loan Party shall promptly furnish to Lender all such financial and other
information as Lender shall reasonably request relating to the Collateral and
the assets, business and operations of such Loan Party, and such Loan Party
shall notify the auditors and accountants of such Loan Party that Lender is
authorized to obtain such information directly from them.

 

40



--------------------------------------------------------------------------------

9.6. Sale of Assets, Consolidation, Merger, Dissolution, Etc.Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

(a) merge into or consolidate with any other Person or permit any other Person
to merge into or with or consolidate with it, except that:

(i) any solvent Subsidiary of the Borrower may merge or consolidate with or into
the Borrower or any Guarantor (as long as the Borrower or Guarantor is the
surviving person in such merger or consolidation and, in the case of any
Guarantor, remains a Wholly Owned Subsidiary of the Borrower); provided that the
Lien on and security interest in such property granted or to be granted in favor
of the Lender shall be maintained or created in accordance with the provisions
of Section 9.21 or Section 9.24, as applicable; and

(ii) any Foreign Subsidiary may merge or consolidate with or into another
Foreign Subsidiary;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any of its assets to any other Person, except for:

(i) sales of Inventory in the ordinary course of business and sale of cash and
Cash Equivalents in the ordinary course of business,

(ii) the sale or other Disposition of Equipment (including worn- out or obsolete
Equipment or Equipment no longer used or useful in the business of Borrower and
its Subsidiaries) so long as such sales or other Dispositions do not involve
Equipment having an aggregate fair market value in excess of $3,000,000 for all
such Equipment disposed of in any Fiscal Year of Borrower or as Lender may
otherwise agree,

(iii) the issuance and sale by Borrower of Capital Stock of Borrower after the
date hereof; provided, that, after giving effect thereto, no Change of Control
shall exist or have occurred,

(iv) the issuance of Capital Stock of Borrower consisting of common stock
pursuant to a stock option or stock grant or similar equity plan or 401(k) plans
of Borrower and/or its Affiliates for the benefit of their respective employees,
directors, officers and consultants, provided, that, in no event shall Borrower
be required to issue, or shall Borrower issue, Capital Stock pursuant to such
stock plans or 401(k) plans which would result in a Change of Control or other
Event of Default,

(v) sales or other Dispositions by any Loan Party of assets in connection with
the closing or sale of a retail store location of any Loan Party in the ordinary
course of any Loan Party’s business which consist of leasehold interests in the
premises of such store, the Equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such store; provided, that, as to each and all such sales and closings, (A) on
the date of, and after giving effect to, any such closing or sale, the aggregate
number of retail store locations closed or sold by Borrower in any Fiscal Year
minus the number of retail stores opened by Borrower in such Fiscal Year, shall
not exceed the amount equal to ten percent (10%) of the number of retail store
locations of Borrower as of the end of the

 

41



--------------------------------------------------------------------------------

immediately preceding Fiscal Year, (B) Lender shall have received not less than
ten (10) Business Days prior written notice of such sale or closing, which
notice shall set forth in reasonable detail satisfactory to Lender, the parties
to such sale or other disposition, the assets to be sold or otherwise disposed
of, the purchase price and the manner of payment thereof and such other
information with respect thereto as Lender may request, (C) after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing,
(D) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction, and (E) any and all proceeds payable or delivered
to Borrower in respect of such sale or other disposition shall be paid or
delivered, or caused to be paid or delivered, to Lender in accordance with the
terms of this Agreement (except to the extent such proceeds reflect payment in
respect of Indebtedness secured by a properly perfected first priority security
interest in the assets sold, in which case, such proceeds shall be applied to
such indebtedness secured thereby),

(vi) the abandonment, sale or other disposition of Intellectual Property that
is, in the reasonable good faith judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Subsidiaries;

(vii) other sales or disposition; provided that (i) the aggregate consideration
received in respect of all such sales and other dispositions pursuant to this
clause (viii) shall not exceed $3,000,000 in any period of twelve
(12) consecutive months, (ii) such sales or other dispositions are made for fair
market value and on an arm’s-length commercial basis, and (iii) at least 75% of
the consideration payable in respect of such sales or other dispositions is in
the form of cash or Cash Equivalents;

(viii) leases, subleases, licenses or sublicenses of real or personal property
in the ordinary course of business so long as no such lease, sublease, license
or sublicense adversely affects the Lender’s security interest in the asset or
property subject thereto in any material respect;

(ix) any Investments made in compliance with Section 9.10;

(x) any Disposition that constitutes a Casualty Event;

(xi) any sale or other Disposition of accounts receivable arising in the
ordinary course of business in connection with the collection or compromise
thereof and not as part of any financing transaction;

(xii) any Disposition of a Distribution Center or any constituent part thereof
in the context of a Sale and Leaseback Transaction permitted hereunder; and

(xiii) wind up, liquidate or dissolve; or

(c) as to Sections 9.7(a) and 9.7(c), agree to do any of the foregoing.

9.7. Encumbrances. Borrower and its Subsidiaries shall not create, incur, assume
or suffer to exist any security interest, mortgage, pledge, lien, charge or
other encumbrance of any nature whatsoever on any of its assets or properties,
including the Collateral, or file or permit the filing of, or

 

42



--------------------------------------------------------------------------------

permit to remain in effect, any financing statement or other similar notice of
any security interest or lien with respect to any such assets or properties,
except for (collectively, “Permitted Liens”):

(a) the security interests and liens of Lender and any Bank Product Provider and
the rights of setoff of Lender and any Bank Product Provider provided for herein
or under applicable law;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and any of its Subsidiaries as the case may be and with
respect to which adequate reserves have been set aside on the books of the
Borrower and its Subsidiaries to the extent required by GAAP;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes, including but not limited to carriers’, warehousemen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ liens and other similar liens)
arising in the ordinary course of business of the Borrower or any of its
Subsidiaries to the extent: (i) such liens secure obligations which are not
overdue or are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrower and such Subsidiary in each case
prior to the commencement of foreclosure or other similar proceedings and with
respect to which adequate reserves have been set aside on its books to the
extent required by GAAP or (ii) such liens secure obligations relating to claims
or liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or are being contested in good faith
by appropriate proceedings diligently pursued and available to Borrower or such
Subsidiary in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books to the extent required by GAAP;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower or any of its Subsidiaries as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

(e) (i) purchase money security interests in Equipment and proceeds thereof
(including Capital Leases) to secure Indebtedness permitted under Section 9.9(b)
and (ii) purchase money security interests (including Capital Leases) in the
distribution center (or any of its constituent parts), as applicable, or
proceeds thereof to secure Indebtedness permitted under Section 9.9(b) hereof,
in each case so long as such security interests are limited to the Equipment or
the distribution center (or any of its constituent parts), as applicable,
acquired with such Indebtedness, or proceeds thereof and the Indebtedness
secured thereby does not exceed the cost of the Equipment or the distribution
center (or any of its constituent parts), as applicable, so acquired;

(f) pledges and deposits of cash by Borrower or any of its Subsidiaries after
the date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of Borrower or such Subsidiary as of the
date hereof;

(g) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned

 

43



--------------------------------------------------------------------------------

by Borrower or its Subsidiaries located on the premises of Borrower or its
Subsidiaries (but not in connection with, or as part of, the financing thereof)
from time to time in the ordinary course of business and consistent with current
practices of Borrower or any of its Subsidiaries and the precautionary UCC
financing statement filings in respect thereof;

(h) liens or rights of setoff against credit balances of Borrower or any of its
Subsidiaries with Credit Card Issuers or Credit Card Processors or amounts owing
by such Credit Card Issuers or Credit Card Processors to Borrower or such
Subsidiary in the ordinary course of business, but not liens on or rights of
setoff against any other property or assets of Borrower or such Subsidiary,
pursuant to the Credit Card Agreements (as in effect on the date hereof) to
secure the obligations of Borrower or such Subsidiary to the Credit Card Issuers
or Credit Card Processors as a result of fees and chargebacks;

(i) statutory or common law liens or rights of setoff of depository banks with
respect to funds of Borrower or any of its Subsidiaries at such banks to secure
fees and charges in connection with returned items or the standard fees and
charges of such banks in connection with the deposit accounts maintained by
Borrower or such Subsidiary at such banks (but not any other Indebtedness or
obligations);

(j) deposits of cash with the owner or lessor of premises leased and operated by
Borrower or any of its Subsidiaries in the ordinary course of the business of
Borrower or such Subsidiary to secure the performance by Borrower or such
Subsidiary of its obligations under the terms of the lease for such premises;

(k) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, and (iii) a stay of
enforcement of any such liens is in effect;

(l) the security interests and liens set forth in the Information Certificate
and any security interests and liens granted as a replacement or substitute
therefor; provided that any such replacement or substitute security interest or
lien (i) does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the date hereof and (ii) does
not encumber any property other than the property subject thereto on the date
hereof;

(m) liens (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, government contracts,
trade contracts, performance and return of money bonds and other similar
obligations (in each case, exclusive of obligations for the payment of
Indebtedness for borrowed money) or (ii) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers;

(n) liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business of the Borrower or such
Subsidiary in accordance with the past practices of the Borrower or such
Subsidiary;

(o) liens on property rented to, or leased by, the Borrower or any of its
Subsidiaries pursuant to a Sale and Leaseback Transaction and proceeds thereof;
provided that (i) such Sale and Leaseback Transaction is permitted by
Section 9.23, (ii) such liens do not

 

44



--------------------------------------------------------------------------------

encumber any other property of the Borrower or any of its Subsidiaries, and
(iii) such Liens secure only the Attributable Indebtedness incurred in
connection with such Sale and Leaseback Transaction;

(p) licenses or sublicenses of Intellectual Property granted by the Borrower or
any of its Subsidiaries in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business of the Borrower or
any of its Subsidiaries;

(q) leases, subleases, licenses and sublicenses of the properties of Borrower or
any of its Subsidiaries, in each case entered into in the ordinary course of the
business of the Borrower of such Subsidiary so long as such leases, subleases,
licenses and sublicenses do not (i) individually or in the aggregate, interfere
in any material respect with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries or (ii) secure any Indebtedness;

(r) liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code as in effect in the State of New
York or any similar section under any applicable UCC, covering only the items
being collected upon;

(s) liens encumbering the underlying fee interest of any Real Property for which
Borrower or any of its Subsidiaries has only a leasehold or subleasehold
interest in the Real Property;

(t) all matters set forth in any lease that is a leasehold interest included as
Real Property (but only to the extent that Borrower or any of its Subsidiaries
only has a leasehold or subleasehold interest in the Real Property);

(u) liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with the Borrower or any of its
Subsidiaries to the extent permitted hereunder; provided that such liens (i) do
not extend to property not subject to such liens at the time of such
acquisition, merger or consolidation (other than improvements thereon), (ii) are
no more favorable to the lienholders than such existing liens; and (iii) are not
created in anticipation or contemplation of such acquisition, merger or
consolidation;

(v) [intentionally left blank];

(w) liens securing Indebtedness incurred by a non-Loan Party pursuant to Section
9.9(p);

(x) liens not otherwise permitted under this Section 9.8 securing obligations
that do not in the aggregate exceed $3,000,000 at any time outstanding; and

9.8. Indebtedness. Borrower and its Subsidiaries shall not incur, create,
assume, become or be liable in any manner with respect to, or permit to exist,
any Indebtedness, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly), the Indebtedness, performance, obligations or
dividends of any other Person, except:

(a) the Obligations;

(b) (i) purchase money Indebtedness for Equipment (including Capital Leases)
arising after the date hereof in an aggregate amount not to exceed (i)
$15,000,000 at any time outstanding with respect to purchase money Indebtedness
and Capital Leases related to assets

 

45



--------------------------------------------------------------------------------

other than one or more of the Borrower’s distribution centers and (ii)
$35,000,000 with respect to purchase money Indebtedness and Capital Leases
related to one of the Borrower’s distribution centers; provided, however, that,
in the case of purchase money Indebtedness, (A) such Indebtedness is incurred
within ninety (90) days after such acquisition, installation, construction or
improvement of such fixed or capital assets (including Capital Stock of any
person owning the applicable fixed or capital assets) by such person and (B) the
amount of such Indebtedness does not exceed 100% of the cost of such
acquisition, installation, construction or improvement, as the case may be;

(c) Indebtedness of Borrower and its Subsidiaries entered into in the ordinary
course of business pursuant to a Hedge Agreement; provided, that, (i) such
arrangements are not for speculative purposes, (ii) such Indebtedness shall be
unsecured, except to the extent such Indebtedness constitutes part of the
Obligations arising under or pursuant to Hedge Agreements with any Bank Product
Provider that are secured under the terms hereof or except to the extent secured
by pledges or deposits of cash as permitted herein, and (iii) the terms and
amounts of such Indebtedness shall be reasonably acceptable to Lender;

(d) the Indebtedness set forth in the Information Certificate and any renewals
or refinancings thereof which do not increase the principal amount of such
Indebtedness; provided, that, (i) Borrower and its Subsidiaries may only make
regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness as in effect on the date hereof,
(ii) Borrower and its Subsidiaries shall not, directly or indirectly, 1) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof except,
that, Borrower and its Subsidiaries may, after prior written notice to Lender,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
2) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and
(iii) Borrower and its Subsidiaries shall furnish to Lender all notices or
demands in connection with such Indebtedness either received by Borrower and its
Subsidiaries or on its behalf, promptly after the receipt thereof, or sent by
Borrower and its Subsidiaries or on its behalf, concurrently with the sending
thereof, as the case may be;

(e) outstanding and unpaid trade payables incurred in the ordinary course of
business of Borrower or any of its Subsidiaries;

(f) Indebtedness in respect of workers’ compensation claims, self- insurance
obligations or bid, performance or surety bonds or bankers’ acceptances issued
for the account of the Borrower or any of its Subsidiaries, in each case in the
ordinary course of business, including guarantees or obligations of the Borrower
or any of its Subsidiaries with respect to letters of credit supporting such
workers’ compensation claims, self-insurance obligations or bid, performance or
surety obligations or bankers’ acceptances (in each case other than for an
obligation for borrowed money);

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

 

46



--------------------------------------------------------------------------------

(h) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(i) Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount for the Borrower or any of its Subsidiaries not to exceed
$5,000,000 at any time outstanding;

(j) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(k) cash management obligations and other Indebtedness incurred in the ordinary
course of business in respect of netting services and similar arrangements in
each case in connection with cash management and deposit accounts;

(l) Indebtedness consisting of the financing of insurance premiums, in the
ordinary course of business, not to exceed one year of such premiums;

(m) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest (other than pay-in-kind
interest) on obligations described in clauses (a) through (m) of this
Section 9.9;

(n) Indebtedness arising from Investments permitted by Section 9.10; and

(o) Indebtedness of any Subsidiary that is a non-Loan Party in an aggregate
outstanding principal amount not to exceed $5,000,000 at any time outstanding
for all such non-Loan Parties; provided that such Indebtedness is not directly
or indirectly recourse to the Borrower or any of its Subsidiaries or of their
respective assets, other than to such non-Loan Party.

9.9. Loans, Investments, Etc.Borrower and its Subsidiaries shall not directly or
indirectly, make any loans or advance money or property to any Person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the capital stock or Indebtedness or all or a substantial part of the assets or
property of any other Person, or form or acquire any Subsidiaries (all of the
foregoing, collectively, “Investments”), except for:

(a) Permitted Investments;

(b) loans to directors, employees or officers incident to hiring or relocation
expenses in the aggregate for all such directors, employees or officers not to
exceed $500,000 outstanding at any time, provided that any write off or debt
forgiveness of any loan or portion thereof made by the Borrower or any of its
Subsidiaries in this context shall reduce the $500,000 by an amount
corresponding with such write off or debt forgiveness;

(c) miscellaneous loans to directors, employees or officers other than for
hiring and relocation expenses in the aggregate of all such loans not to exceed
$250,000 outstanding at any time, provided that any write off or debt
forgiveness of any loan or portion thereof made by the Borrower or any its
Subsidiaries in this context shall reduce the $250,000 by an amount
corresponding with such write off or debt forgiveness.

9.10. [Reserved].

 

47



--------------------------------------------------------------------------------

9.11. Compliance with ERISA. Borrower and its Subsidiaries shall (i) maintain
each Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal law; (i) cause each Pension Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification; (ii) not terminate any Pension Plan so as to incur any material
liability to the Pension Benefit Guaranty Corporation; (iii) not allow or suffer
to exist any prohibited transaction involving any Pension Plan or any trust
created thereunder which would subject Borrower or any of its Subsidiaries to a
material tax or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA; (iv) make all required contributions to any
Pension Plan which it is obligated to pay under Section 302 of ERISA,
Section 412 of the Code or the terms of such Pension Plan; (v) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Pension Plan; (vi) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; or (vii) not allow or suffer to
exist any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Pension Plan that is a single employer plan, which
termination could result in any material liability to the Pension Benefit
Guaranty Corporation.

9.12. End of Fiscal Years; Fiscal Quarters. Borrower shall, for financial
reporting purposes, cause its Fiscal Years and Fiscal Quarters to end on dates
in accordance with the standard 52/53 week calendar.

9.13. Credit Card Agreements. Borrower and its Subsidiaries shall (a) observe
and perform all material terms, covenants, conditions and provisions of the
Credit Card Agreements to be observed and performed by them at the times set
forth therein; (b) at all times maintain in full force and effect the Credit
Card Agreements and not terminate, cancel, surrender, modify, amend, waive or
release any of the Credit Card Agreements, or consent to or permit to occur any
of the foregoing; except, that, Borrower or any of its Subsidiaries may
terminate or cancel any of the Credit Card Agreements in the ordinary course of
the business of Borrower or such Subsidiary; provided, that, Borrower or such
Subsidiary shall give Lender not less than fifteen (15) days prior written
notice of its intention to so terminate or cancel any of the Credit Card
Agreements; (c) not enter into any new Credit Card Agreements with any new
Credit Card Issuer unless (i) Lender shall have received not less than fifteen
(15) days prior written notice of the intention of Borrower or such Subsidiary
to enter into such agreement (together with such other information with respect
thereto as Lender may request) and (ii) Borrower or such Subsidiary delivers, or
causes to be delivered to Lender, a Credit Card Acknowledgment in favor of
Lender; (d) give Lender immediate written notice of any Credit Card Agreement
entered into by Borrower or such Subsidiary after the date hereof, together with
a true, correct and complete copy thereof and such other information with
respect thereto as Lender may request, provided that the requirements of this
subsection (d) shall not be deemed to be a waiver of Borrower’s or such
Subsidiary’s obligations under subsection (c) hereof; and (e) furnish to Lender,
promptly upon the request of Lender, such information and evidence as Lender may
reasonably require from time to time concerning the observance, performance and
compliance by Borrower or such Subsidiary or the other party or parties thereto
with the terms, covenants or provisions of the Credit Card Agreements.

9.14. Change in Business. Borrower and its Subsidiaries shall not engage in any
business other than the business of Borrower and its Subsidiaries on the date
hereof and any business reasonably related, ancillary or complimentary to the
business in which Borrower and its Subsidiaries is engaged on the date hereof.

9.15. License Agreements.

 

48



--------------------------------------------------------------------------------

(a) Borrower and its Subsidiaries shall (i) promptly and faithfully observe and
perform all of the material terms, covenants, conditions and provisions of the
material License Agreements to which they are a party to be observed and
performed by them, at the times set forth therein.

(b) Borrower and its Subsidiaries will either exercise any option to renew or
extend the term of each material License Agreement to which they are a party in
such manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Lender or give Lender prior written notice that
Borrower or any of its Subsidiaries does not intend to renew or extend the term
of any such material License Agreement or that the term thereof shall otherwise
be expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration.

9.16. Foreign Assets Control Regulations, Etc.None of the requesting or
borrowing of the Revolving Loans or the requesting or issuance, extension or
renewal of any Letter of Credit or the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 USC §1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (including, but not limited to (a) Executive
order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of2001 (Public Law 107-56). Borrower and its Subsidiaries will not
become “blocked persons” as described in the Executive Order, the Trading with
the Enemy Act or the Foreign Assets Control Regulations and will not, to their
knowledge, engage in any dealings or transactions, or be otherwise associated,
with any such “blocked person”.

9.17. Leased Personal Property. Upon the reasonable request of Lender or at any
time as requested by Lender upon the occurrence and during the continuation of
an Event of Default, Borrower and its Subsidiaries shall deliver, or cause to be
delivered, to Lender a duly executed agreement, in form and substance reasonably
satisfactory to Lender, with each lessor of material personal property leased by
Borrower or any of its Subsidiaries, including, without limitation, any computer
equipment or software leased by Borrower or any of its Subsidiaries and material
to the conduct of the business of the Borrower or any of its Subsidiaries, that
provides Lender with access to such personal property.

9.18. Costs and Expenses. Borrower shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Lender’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) all costs and expenses and fees for insurance premiums, environmental
audits, title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees, background checks, costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining bank accounts, together with Lender’s
customary charges and fees with respect thereto; (c) charges, fees or expenses
charged in connection with any Letter of Credit; (d) all reasonable costs and
expenses of preserving and protecting the Collateral; (e) all costs and expenses
paid or incurred in connection with

 

49



--------------------------------------------------------------------------------

obtaining payment of the Obligations, enforcing the security interests and liens
of Lender, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) subject to the limitations of
Sections 7.3 and 7.7 hereof, all out-of-pocket expenses and costs heretofore and
from time to time hereafter incurred by Lender during the course of periodic
field examinations of the Collateral and Borrower’s and its Subsidiaries’
operations, plus a per diem charge at Lender’s then standard rate for Lender’s
examiners in the field and office; (g) all fees due and owing to Lender under
the Fee Letter; and (h) the reasonable fees and disbursements of counsel
(including legal assistants) to Lender in connection with any of the foregoing.

9.19. Further Assurances. At the request of Lender at any time and from time to
time, the Loan Parties shall, at Borrower’s expense, duly execute and deliver,
or cause to be duly executed and delivered, such further agreements, documents
and instruments, and do or cause to be done such further acts as may be
reasonably necessary or proper to evidence, perfect, maintain and enforce the
security interests and the priority thereof in the Collateral and to otherwise
effectuate the provisions or purposes of this Agreement or any of the other
Financing Agreements. Lender may at any time and from time to time request a
certificate from an officer of Borrower representing that all conditions
precedent to the making of Revolving Loans and providing Letters of Credit
contained herein are satisfied. In the event of such request by Lender, Lender
may, at Lender’s option, cease to make any further Revolving Loans or provide
any further Letters of Credit until Lender has received such certificate and, in
addition, Lender has determined that such conditions are satisfied.

9.20. Minimum Eligible Inventory. Borrower shall at all times maintain Eligible
Inventory of no less than an amount equal to the sum of (a) $100,000,000 plus
(b) the amount of any Maximum Credit Incremental Increase exercised pursuant to
Section 2.1(c) of this Agreement multiplied by five (5).

9.21. Sale and Leaseback Transactions. Borrower and its Subsidiaries shall not
enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred (a “Sale and Leaseback Transaction”)
unless (a) the sale of such property is entered into in the ordinary course of
business and is made for cash consideration in an amount not less than the fair
market value of such property, (b) the Sale and Leaseback Transaction is
permitted by Section 9.7 and is consummated within sixty (60) days after the
date on which such property is sold or transferred, (c) any Liens arising in
connection with its use of the property are permitted by Section 9.8(o), (d) the
Sale and Leaseback Transaction would be permitted under Section 9.9, assuming
the Attributable Indebtedness with respect to the Sale and Leaseback Transaction
constituted Indebtedness under Section 9.9. and (e) the Attributable
Indebtedness incurred with respect to such Sale and Leaseback Transactions shall
not exceed (i) for any property other than one of the Borrower’s distribution
centers, $2,500,000 with respect to any single Sale and Leaseback Transaction
and $5,000,000 in the aggregate in any period of twelve (12) consecutive months
and (ii) for one of the Borrower’s distribution centers, $35,000,000.

9.22. Additional Collateral; Additional Guarantors.

(a) Subject to this Section 9.24, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the lien
created by any of the Financing Agreements but is not so subject (but, in any
event, excluding any Capital Stock of a Foreign Subsidiary or a Disregarded
Domestic Person not required to be pledged pursuant to the last

 

50



--------------------------------------------------------------------------------

sentence of clause (b) below), promptly (and in any event within thirty
(30) days after the acquisition thereof or such longer period as may be
reasonably acceptable to the Lender in its sole discretion) (i) execute and
deliver to the Lender such amendments or supplements to the relevant Financing
Agreements or such other documents as the Lender shall deem reasonably necessary
or advisable to grant to the Lender a lien on such property subject to no liens
other than Permitted Liens, (ii) deliver opinions of counsel to the Loan Parties
in form and substance reasonably acceptable to the Lender (but only if delivery
thereof with respect to such property would have been required if the property
had been owned on the Closing Date), and (iii) take all actions necessary to
cause such lien to be duly perfected to the extent required by such Financing
Agreements in accordance with all applicable Legal Requirements (but subject, in
any case, to any Permitted Liens), including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Lender. The Borrower
and the other Loan Parties shall otherwise take such actions and execute and/or
deliver to the Lender such documents as the Lender shall reasonably require to
confirm the validity, perfection and priority of the lien of the Financing
Agreements against such after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within thirty (30) days after
such person becomes a Subsidiary or such longer period as may be reasonably
acceptable to the Lender in its sole discretion), subject to the final sentence
of this clause (b) (i) deliver to the Lender the certificates, if any,
representing all of the Capital Stock of such Subsidiary, together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Capital Stock,
and all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new Subsidiary (A) to
execute a Joinder Agreement to become a Guarantor, (B) deliver customary
opinions of counsel to the Loan Parties with respect to such Joinder Agreement
and the Loan Documents to which such new Subsidiary becomes a party pursuant to
such Joinder Agreements and (C) subject to the terms of the Financing
Agreements, to take all actions necessary or advisable in the opinion of the
Lender to cause the lien created by the applicable Financing Agreement to be
duly perfected to the extent required by such Financing Agreement in accordance
with all applicable Legal Requirements, including the filing of financing
statements (or equivalent registrations) in such jurisdictions as may be
reasonably requested by the Lender. Notwithstanding the foregoing, (1) the
Capital Stock required to be delivered to the Lender pursuant to clause (i) of
the preceding sentence shall not include any Capital Stock of a Foreign
Subsidiary or a Disregarded Domestic Person and (2) no Excluded Subsidiary shall
be required to take the actions specified in clause (ii) of the preceding
sentence; provided that the exception contained in clause (1) shall not apply to
(A) Voting Stock of any Subsidiary which is a first-tier Foreign Subsidiary or a
Disregarded Domestic Person representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Capital Stock
not constituting Voting Stock of any such Subsidiary, except that any such
Capital Stock constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this clause (b); provided, further, that, notwithstanding anything
to the contrary, no Capital Stock of any partnership, joint venture or
non-Wholly Owned Subsidiary which cannot be pledged without the consent of one
or more third parties that are not Affiliates of the Borrower (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law) shall be required to be pledged as Collateral.

(c) With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within thirty (30) days after
such person becomes a Subsidiary or such longer period as may be reasonably
acceptable to the Lender in its sole discretion) execute and deliver to the
Lender, or its designee (i) a counterpart to the Intercompany Note and (ii) if

 

51



--------------------------------------------------------------------------------

such Subsidiary is a Loan Party, an endorsement to the Intercompany Note
(undated and endorsed in blank) in the form attached thereto, endorsed by such
Subsidiary.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1. Events of Default. The occurrence or existence of any one or more of the
following events is referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) Borrower fails to pay (i) any principal of any Revolving Loan when and as
the same shall become due and payable or (ii) any interest on any Revolving Loan
or any fee or any other amount due under any Financing Agreement, when and as
the same shall become due and payable;

(b) Any Loan Party fails to perform or abide by any of the covenants contained
in Section 9 of this Agreement and such failure shall continue for ten
(10) days; provided, that, such ten (10) day period shall not apply in the case
of: (i) any failure to observe any such covenant which is not capable of being
cured at all or within such ten (10) day period or which has been the subject of
a prior failure within a six (6) month period or (ii) an intentional breach by
any Loan Party of any such covenant;

(c) Any Loan Party fails to perform any of the other terms, covenants,
conditions or provisions contained in this Agreement or in any of the other
Financing Agreements and such failure shall continue for ten (10) Business Days
after the earlier to occur of (i) Lender’s provision of written notice of such
failure to Borrower, and (ii) Borrower’s knowledge of such failure; provided,
that, such ten (10) Business Day period shall not apply in the case of: (i) any
failure to observe any such term, covenant, condition or provision which is not
capable of being cured at all or within such ten (10) Business Day period or
which has been the subject of a prior failure within a six (6) month period or
(ii) an intentional breach by such Loan Party of any such term, covenant,
condition or provision;

(d) any representation, warranty or statement of fact made by any Loan Party to
Lender in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;

(e) any judgment for the payment of money is rendered against any Loan Party in
excess of $2,500,000 in any one case or in excess of $5,000,000 in the aggregate
(to the extent not covered by insurance where the insurer has assumed
responsibility in writing for such judgment) and shall remain undischarged or
unvacated for a period in excess of thirty (30) days or execution shall at any
time not be effectively stayed, or any judgment other than for the payment of
money, or injunction, attachment, garnishment or execution is rendered against
any Loan Party or any of the Collateral;

(f) Borrower or any of its Subsidiaries makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or

 

52



--------------------------------------------------------------------------------

hereafter in effect (whether at law or in equity) is filed against Borrower or
any of its Subsidiaries or all or any part of their respective properties and
such petition or application is not dismissed within sixty (60) days after the
date of its filing or Borrower or such Subsidiary shall file any answer
admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any of its Subsidiaries or for all or any part of its
property;

(i) any default by any Loan Party under (A) any agreement, document or
instrument relating to any Indebtedness owing to any Person other than Lender,
or any capitalized lease obligations, contingent indebtedness in connection with
any guarantee, letter of credit, indemnity or similar type of instrument in
favor of any person other than Lender, in any case in an amount in excess of
$1,000,000, or (B) any lease of real property for which the leased premises is
the Borrower’s corporate headquarters or one of the Borrower’s distribution
centers, in each such case under (A) and (B) which default continues for more
than the applicable cure period, if any, with respect thereto;

(j) any default by Borrower or any of its Subsidiaries under any Material
Contract (including, without limitation, any of the Credit Card Agreements),
which default continues for more than the applicable cure period, if any, with
respect thereto which default has or could reasonably be expected to have a
Material Adverse Effect, or any Credit Card Issuer or Credit Card Processor
(other than with a Credit Card Issuer or Credit Card Processor where the sales
using the applicable card are less than ten percent (10%) of all such sales in
the immediately preceding Fiscal Year) withholds payment of amounts otherwise
payable to Borrower or such Subsidiary to fund a reserve account or otherwise
hold as collateral, or shall require Borrower or such Subsidiary to pay funds
into a reserve account or for such Credit Card Issuer or Credit Card Processor
to otherwise hold as collateral, or Borrower or such Subsidiary shall provide a
letter of credit, guarantee, indemnity or similar instrument to or in favor of
such Credit Card Issuer or Credit Card Processor such that in the aggregate, all
of such funds in the reserve account, other amounts held as collateral and the
amount of such letters of credit, guarantees, indemnities or similar instruments
shall exceed $2,500,000, or any such Credit Card Issuer or Credit Card Processor
shall debit or deduct any amounts in excess of $1,000,000 in the aggregate in
any Fiscal Year of Borrower from any deposit account of any Loan Party;

(k) any Credit Card Issuer or Credit Card Processor shall send written notice to
Borrower that it is ceasing to make or suspending payments to Borrower of
amounts due or to become due to Borrower or shall cease or suspend such
payments, or shall send written notice to Borrower that it is terminating its
arrangements with Borrower or such arrangements shall terminate as a result of
any event of default under such arrangements, which continues for more than the
applicable cure period, if any, with respect thereto, unless Borrower shall have
entered into arrangements with another Credit Card Issuer or Credit Card
Processor, as the case may be, within sixty (60) days after the date of any such
notice;

(l) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Lender) in accordance with its terms, or
any such party shall challenge

 

53



--------------------------------------------------------------------------------

the enforceability hereof or thereof, or shall assert in writing, or take any
action or fail to take any action based on the assertion that any provision
hereof or of any of the other Financing Agreements has ceased to be or is
otherwise not valid, binding or enforceable in accordance with its terms, or any
security interest provided for herein or in any of the other Financing
Agreements shall cease to be a valid and perfected first priority security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein);

(m) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of Borrower or any of its Subsidiaries or any ERISA
Affiliate in an aggregate amount in excess of $2,000,000;

(n) the occurrence of any Change of Control; or

(o) the indictment by any Governmental Authority, or as Lender may reasonably
and in good faith determine, the threatened indictment by any Governmental
Authority of any Loan Party of which any Loan Party or Lender receives notice,
in either case, as to which there is a reasonable possibility of an adverse
determination, in the good faith determination of Lender, under any criminal
statute, or commencement or threatened commencement of criminal or civil
proceedings against any Loan Party, pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of (i) any of the
Collateral having a value in excess of$2,000,000 or (ii) any other property of
any Loan Party which is necessary or material to the conduct of its business.

10.2. Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the UCC and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by the Loan Parties,
except as such notice or consent is expressly provided for hereunder or required
by applicable law. All rights, remedies and powers granted to Lender hereunder,
under any of the other Financing Agreements, the UCC or other applicable law,
are cumulative, not exclusive and enforceable, in Lender’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any Loan Party of
this Agreement or any of the other Financing Agreements.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Lender may, at its option
(i) upon notice to Borrower, accelerate the payment of all Obligations and
demand immediate payment thereof (provided, that, upon the occurrence of any
Event of Default described in Sections 10.1(f), 10.1(g) and 10.1(h), all
Obligations shall automatically become immediately due and payable), and
(ii) terminate the Commitment whereupon the obligation of Lender to make any
Revolving Loan or to issue any Letter of Credit shall immediately terminate
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.l(f), 10.l(g) and l0.l(h), the Commitment and any other obligation
of the Lender hereunder shall automatically terminate).

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion (i) with or
without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require the Loan Parties, at Borrower’s expense,
to assemble and make

 

54



--------------------------------------------------------------------------------

available to Lender any part or all of the Collateral at any place and time
designated by Lender, (iii) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (iv) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (v) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with the Lender having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of the Loan Parties,
which right or equity of redemption is hereby expressly waived and released by
the Loan Parties and/or (vi) terminate this Agreement. If any of the Collateral
is sold or leased by Lender upon credit terms or for future delivery, the
Obligations shall not be reduced as a result thereof until payment therefor is
finally collected by Lender. If notice of disposition of Collateral is required
by law, ten (10) days prior notice by Lender to Borrower designating the time
and place of any public sale or the time after which any private sale or other
intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and the Loan Parties waive any other notice. In the
event Lender institutes an action to recover any Collateral or seeks recovery of
any Collateral by way of prejudgment remedy, the Loan Parties waive the posting
of any bond which might otherwise be required. At any time an Event of Default
exists or has occurred and is continuing, upon Lender’s request, Borrower will
either, as Lender shall specify, furnish cash collateral to Lender to be used to
secure and fund the reimbursement obligations to Lender in connection with any
Letter of Credit Obligations or furnish cash collateral to Lender for the Letter
of Credit Obligations. Such cash collateral shall be in the amount equal to one
hundred ten (110%) percent of the amount of the Letter of Credit Obligations
plus the amount of any fees and expenses payable in connection therewith through
the end of the latest expiration date of the Letters of Credit giving rise to
such Letter of Credit Obligations.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Lender may enforce the rights of the Loan Parties against any
account debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables. Without limiting the generality of the foregoing,
Lender may (i) notify any or all account debtors (including Credit Card Issuers
and Credit Card Processors), secondary obligors or other obligors in respect
thereof that the Receivables have been assigned to Lender and that Lender has a
security interest therein and Lender may direct any or all account debtors
(including Credit Card Issuers and Credit Card Processors), secondary obligors
and other obligors to make payment of Receivables directly to Lender,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Lender shall not be liable for
any failure to collect or enforce the payment thereof nor for the negligence of
its agents or attorneys with respect thereto, (iv) take whatever other action
Lender may deem necessary or desirable for the protection of its interests,
(v) request that all invoices and statements sent to any account debtor state
that the Accounts and such other obligations have been assigned to Lender and
are payable directly and only to Lender, and (vi) request that the Loan Parties
deliver to Lender such originals of documents evidencing the sale and delivery
of goods or the performance of services giving rise to any Accounts as Lender
may require. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, the Loan Parties shall, upon
Lender’s request, hold the returned Inventory in trust for Lender, segregate all
returned Inventory from all of its other property, dispose of the returned
Inventory solely according to Lender’s instructions, and not issue any credits,
discounts or allowances with respect thereto without Lender’s prior written
consent.

 

55



--------------------------------------------------------------------------------

(e) To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner (which duties cannot be waived
under such law), each Loan Party acknowledges and agrees that it is not
commercially unreasonable for Lender (i) to fail to incur expenses reasonably
deemed significant by Lender to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain consents of any Governmental Authority or other
third party for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against account
debtors, secondary obligors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as the Loan Parties, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Lender against risks
of loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral. Each Loan
Party acknowledges that the purpose of this subsection (e) is to provide
non-exhaustive indications of what actions or omissions by Lender would not be
commercially unreasonable in the exercise by Lender of remedies against the
Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
subsection (e). Without limitation of the foregoing, nothing contained in this
subsection (e) shall be construed to grant any rights to the Loan Parties or to
impose any duties on Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this subsection (e).

(f) For the purpose of enabling Lender to exercise the rights and remedies
hereunder, each Loan Party hereby grants to Lender, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to such Loan Party, to use, assign,
license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by such Loan Party, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

(g) At any time an Event of Default exists or has occurred and is continuing,
Lender may apply the cash proceeds of Collateral actually received by Lender
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in accordance with the terms
hereof, whether or not then due or may hold such proceeds as cash collateral for
the Obligations. Borrower shall remain liable to Lender for the payment of any
deficiency with interest at the highest rate provided for herein and all
reasonable costs and expenses of collection or enforcement, including reasonable
attorneys’ fees and expenses.

 

56



--------------------------------------------------------------------------------

(h) Without limiting the foregoing, upon the occurrence and during the
continuation of a Default or an Event of Default, Lender may, at Lender’s
option, without notice, (i) cease making Revolving Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Revolving Loans
and Letters of Credit available to Borrower and/or (ii) terminate any provision
of this Agreement providing for any future Revolving Loans to be made by Lender
or Letters of Credit to be issued by Lender.

SECTION 11. GUARANTEE

11.1. The Guarantee. The Original Guarantor and all Guarantors executing a
Joinder Agreement hereby, jointly and severally, guarantee, as primary obligors
and not as sureties, to the Lender and its successors and assigns, the prompt
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Revolving Loans made by the Lender to the Borrower, and all other
Obligations from time to time owing to the Lender by any Loan Party in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

11.2. Obligations Unconditional. The obligations of the Guarantors under
Section 11.1 shall constitute a guaranty of payment and performance and not of
collection and to the fullest extent permitted by applicable Legal Requirements,
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full of the Guaranteed Obligations). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Financing Agreements or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed

 

57



--------------------------------------------------------------------------------

Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(d) any lien or security interest granted to, or in favor of, the Lender as
security for any of the Guaranteed Obligations shall fail to be valid, perfected
or to have the priority required under the Financing Agreements; or

(e) the release of any other Guarantor pursuant to Section 11.9.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Lender exhaust
any right, power or remedy or proceed against the Borrower or any Guarantor
under this Agreement or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guarantee, and all dealings between the
Borrower and the Lender shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Lender,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Lender or any other person at
any time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Lender and its successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

11.3. Reinstatement. The obligations of the Guarantors under Section 11.1 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower or any other Guarantors in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

11.4. Subrogation; Subordination. Each Guarantor hereby agrees that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the
expiration and termination of the Commitment it shall waive any claim and shall
not exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.1, whether by subrogation or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to paragraph (m) of the
definition of “Permitted Investments” shall be subordinated to such Loan Party’s
Obligations or Guaranteed Obligations, as applicable, in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

11.5. Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Lender, the obligations of the Borrower under this Agreement
and other Financing Agreements may be declared to be forthwith due and payable
as provided in Section 10 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 10) for purposes

 

58



--------------------------------------------------------------------------------

of Section 11.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 11.1.

11.6. Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 11 constitutes an instrument for the payment
of money.

11.7. Continuing Guarantee. The guarantee in this Section 11 is a continuing
guarantee of payment and performance, and shall apply to all Guaranteed
Obligations whenever arising.

11.8. General Limitation on Guaranteed Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Legal Requirement affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.1 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.1, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the rights of
subrogation and contribution established in Sections 11.4 and 11.10,
respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

11.9. Release of Guarantors. If, in compliance with the terms and provisions of
the Financing Agreements, (i) all of the Capital Stock or (ii) all or
substantially all of the property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons (other than any
Loan Party or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 12.5) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Financing Agreement and, in the case of the sale of all of the Capital Stock of
the Transferred Guarantor, the pledge of such Capital Stock to the Lender
pursuant to the Financing Agreements shall be released, and, so long as the
Borrower shall have previously provided the Lender such certifications or
documents as the Lender shall reasonably request, the Lender shall take such
actions as are necessary to effect each release described in this Section 11.9
in accordance with the relevant provisions of the Financing Agreements.

11.10. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.4. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender and each Guarantor shall remain liable to the Lender
for the full amount guaranteed by such Guarantor hereunder.

SECTION 12. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.

12.1. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

59



--------------------------------------------------------------------------------

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the
Commonwealth of Pennsylvania, but excluding any principles of conflicts of law
or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the Commonwealth of Pennsylvania.

(b) Each Loan Party and Lender irrevocably consent and submit to the
non-exclusive jurisdiction of the state courts for the Commonwealth of
Pennsylvania and the United States District Court for the Eastern District of
Pennsylvania, whichever Lender may elect, and waive any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Agreement or any of the other Financing Agreements or in any way
connected with or related or incidental to the dealings of the parties hereto in
respect of this Agreement or any of the other Financing Agreements or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Lender shall have the right to bring any
action or proceeding against any Loan Party or its property in the courts of any
other jurisdiction which Lender deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against such Loan
Party or its property).

(c) Each Loan Party hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Lender’s option, by service upon
such Loan Party in any other manner provided under the rules of any such courts.

(d) THE LOAN PARTIES AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE LOAN PARTIES AND LENDER EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EACH LOAN PARTY AND LENDER MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

(e) Lender shall not have any liability to any Loan Party (whether in tort,
contract, equity or otherwise) for losses suffered by such Loan Party in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement or any other Financing Agreement,
or any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Lender that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct by Lender. In any such litigation, Lender shall
be entitled to the benefit of the rebuttable presumption that it acted in good
faith and with the exercise of ordinary care in the performance by it of the
terms of this Agreement and each other Financing Agreement.

 

60



--------------------------------------------------------------------------------

12.2. Waiver of Notices. Each Loan Party hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any of
the Obligations or the Collateral, and any and all other demands and notices of
any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein. No notice
to or demand on any Loan Party which Lender may elect to give shall entitle such
Loan Party to any other or further notice or demand in the same, similar or
other circumstances.

12.3. Amendments and Waivers. Neither this Agreement nor any other Financing
Agreement nor any terms hereof or thereof may be amended, waived, discharged or
terminated unless such amendment, waiver, discharge or termination is in writing
signed by Lender, and as to amendments to any of the Financing Agreements, by
any Loan Party. Any and all amendments, waivers, discharges or terminations
shall be effective and binding as to Lender only in the specific instance and
for the specific purpose for which given.

12.4. Waiver of Counterclaims. Each Loan Party waives all rights to interpose
any claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

12.5. Indemnification. Each Loan Party shall indemnify and hold Lender and its
respective officers, directors, agents, employees, advisors and counsel and
their respective Affiliates (each such person being an “Indemnitee”), harmless
from and against any and all losses, claims, damages, liabilities, reasonable
costs or expenses (including reasonable attorneys’ fees and expenses) imposed
on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the reasonable fees and
expenses of counsel except that such Loan Party shall not have any obligation
under this Section to indemnify an Indemnitee with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of such Loan Party
as to any other Indemnitee). To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, each Loan Party shall pay the maximum portion
which it is permitted to pay under applicable law to Lender in satisfaction of
indemnified matters under this Section. No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

12.6. Waiver of Special Damages. To the extent permitted by applicable law,
neither any Loan Party nor Lender shall assert, and each of the Loan Parties and
Lender hereby waives, any claim against the officers, directors, agents,
employees, advisors, counsel and Affiliates of the other party, on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.

 

61



--------------------------------------------------------------------------------

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1. Term.

(a) This Agreement and the other Financing Agreements shall continue in full
force and effect until the earliest to occur of the following (as the case may
be, the “Termination Date”): (i) May 10, 2022; or (ii) at the election of Lender
in its sole discretion, upon the occurrence of an Event of Default.

(b) No termination of this Agreement or any of the other Financing Agreements
shall relieve or discharge each Loan Party of its respective duties, obligations
and covenants under this Agreement or any of the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Lender’s continuing security interest in the Collateral and the rights and
remedies of Lender hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, each Loan Party waives any
rights it may have under the UCC to demand the filing of termination statements
with respect to the Collateral and Lender shall not be required to send such
termination statements to any Loan Party, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid and satisfied in full in immediately
available funds. Upon the termination of this Agreement in accordance with its
terms and the payment and satisfaction in full of all Obligations, including the
satisfaction of all indemnification and other obligations of each Loan Party
which survive the payment of the Obligations and the termination or non-renewal
of this Agreement as provided herein, in each case as determined by Lender in
its sole discretion, Lender shall, at the request and expense of Borrower,
prepare, file and/or record all necessary instruments, documents, releases,
satisfactions and terminations, including UCC termination statements, to
evidence and effectuate the termination of the Credit Facility and any interest
of Lender in and to the Collateral.

13.2. Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural, unless the context otherwise requires.

(c) All references to Borrower, Guarantor, Loan Party or Lender pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof’, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

 

62



--------------------------------------------------------------------------------

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 12.3 hereof or is cured in
a manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender in good faith.

(g) All references to the term “good faith” used herein when applicable to
Lender shall mean, notwithstanding anything to the contrary contained herein or
in the UCC, honesty in fact in the conduct or transaction concerned. The Loan
Parties shall have the burden of proving any lack of good faith on the part of
Lender as alleged by the Loan Parties.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower and its Subsidiaries most
recently received by Lender prior to the date hereof. Notwithstanding anything
to the contrary contained in GAAP or any interpretations or other pronouncements
by the Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Lender and the Loan
Parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender’s involvement in their preparation.

13.3. Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after

 

63



--------------------------------------------------------------------------------

mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

  If to the Loan Parties:   

Five Below, Inc.

1818 Market Street, Suite 2000

Philadelphia, PA 19103

Attention: Kenneth R. Bull    

                  Chief Financial Officer

Telephone No.: (215) 207-2604

Telecopy No.: (215) 546-1695

     with a copy to:   

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Attention: Barry Abelson, Esquire

Telephone No.: (215) 981-4282

Telecopy No.: (215) 981-4750

     If to Lender:   

Wells Fargo Bank, National Association

c/o Peter Foley

Wells Fargo Retail Finance

One Boston Place, 19th Floor

Boston, MA 02108

Telephone No.: 617-854-7283

Telecopy No.: 855-461-3726

     with a copy to:   

Riemer & Braunstein LLP

3 Center Plaza

Boston, MA 02108

Attention: Marjorie S. Crider

Telephone No.: (617) 523-9000

Telecopy No.: (617) 692-3423

  

13.4. Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5. Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Lender, the Loan Parties and their respective
successors and assigns, except that no Loan Party may assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Lender. Any such
purported assignment without such express prior written consent shall be void.
The terms and provisions of this Agreement and the other Financing Agreements
are for the purpose of defining the relative rights and obligations of the Loan
Parties and Lender with respect to the transactions contemplated hereby and
there shall be no third party beneficiaries of any of the terms and provisions
of this Agreement or any of the other Financing Agreements.

 

64



--------------------------------------------------------------------------------

13.6. Assignments; Participations. Lender may sell, assign, transfer, negotiate,
grant participations in, or otherwise dispose of all or any part of Lender’s
interest in the Revolving Loans at any time. Each Loan Party hereby authorizes
Lender to provide without any notice to such Loan Party, any information
concerning the Loan Parties, including information pertaining to the Loan
Parties’ financial condition, business operations or general creditworthiness,
to any Person or entity which may succeed to or participate in all or any part
of the Lender’s interest in the Revolving Loans; provided, that, such person or
entity agrees to hold such information confidential in accordance with a
confidentiality agreement in form and substance reasonably acceptable to
Borrower and Lender.

13.7. Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represent the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.8. USA Patriot Act. Pursuant to the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Act”), Lender hereby notifies
the Loan Parties that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship with it, which
information includes the name and address of each Loan Party and other
information that will allow Lender to identify such person in accordance with
the Act and any other applicable law. Borrower is hereby advised that any
Revolving Loans or Letters of Credit hereunder are subject to satisfactory
results of such verification.

13.9. Counterparts, Etc.This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

13.10. Release. In consideration of Lender entering into this Agreement, each
Loan Party hereby fully and unconditionally releases and forever discharges
Lender and its respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Agreement is effective, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which such
Loan Party has, had, claims to have had or hereafter claims to have against the
Released Parties by reason of any act or omission on the part of the Released
Parties, or any of them, on account of or in any way affecting, concerning or
arising out of or founded upon this Agreement, including all such loss or damage
of any kind heretofore sustained or that may arise as a consequence of the
dealings among the parties in connection with the administration or enforcement
of the Revolving Loans, the Obligations, this Agreement or any of the other
Financing

 

65



--------------------------------------------------------------------------------

Agreements (collectively, all of the foregoing are the “Claims”) prior to the
date hereof. Each Loan Party represents and warrants that the foregoing
constitutes a full and complete release of all Claims.

13.11. Borrower Authorized.

(a) Each Loan Party (other than the Borrower) by its execution of this Agreement
or a Joinder Agreement irrevocably appoints Borrower to act on its behalf as its
agent and representative in relation to the Financing Agreements and irrevocably
authorizes:

(i) the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Lender and to give all notices and
instructions; and

(ii) the Lender to give any notice, demand or other communication to that Loan
Party pursuant to the Financing Agreements to the Borrower,

and in each case the Loan Party shall be bound as though the Loan Party itself,
had given the notices and instructions.

(b) Every act, omission, agreement, undertaking, settlement, waiver, notice or
other communication given or made by the Borrower or given to the Borrower under
any Financing Agreement on behalf of another Loan Party or in connection with
any Financing Agreement (whether or not known to any other Loan Party and
whether occurring before or after such other Loan Party became a Loan Party
under any Financing Agreement or the Borrower executed this Agreement) shall be
binding for all purposes on that Loan Party as if that Loan Party had expressly
made, given or concurred with it. In the event of any conflict between any
notices or other communications of the Borrower and any other Loan Party, those
of the Borrower shall prevail.

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first above written.

 

LENDER:       BORROWER: WELLS FARGO BANK, NATIONAL ASSOCIATION       FIVE BELOW,
INC. By:  

/s/ Peter Foley

                   By:   

/s/ Karen Ward Procell

Name: Peter Foley       Name: Karen Ward Procell Title: Director       Title:
Secretary         ORIGINAL GUARANTOR         FIVE BELOW MERCHANDISING. INC.     
   By:   

/s/ Karen Ward Procell

        Name: Karen Ward Procell         Title: Secretary

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]